 



EXHIBIT 10.01
CREDIT AGREEMENT
Dated as of June 8, 2007
among
MONTPELIER REINSURANCE LTD.,
MONTPELIER RE HOLDINGS LTD.
THE LENDERS PARTY HERETO
HSBC BANK USA, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
as Administrative Agent for itself and the
other lending institutions party hereto
 
Banc of America Securities LLC
and
HSBC Securities (USA) Inc.
as Joint Lead Arrangers and Book Managers

 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause   Subject Matter   Page 1. DEFINITIONS AND RULES OF
INTERPRETATION     1          
 
          1.1    
Definitions
    1     1.2    
Rules of Interpretation
    14     1.3    
Exchange Rates
    15     1.4    
Times of Day
    16          
 
        2. COMMITMENTS, LOANS, LETTERS OF CREDIT     16          
 
          2.1    
Commitments of Lenders
    16     2.2    
Procedures for Issuance and Amendment of Letters of Credit
    18     2.3    
Reliance by Fronting Bank and LC Administrator
    24     2.4    
Borrowings and Payments of Loans
    24     2.5    
Payments
    25     2.6    
Repayment of Loans
    26     2.7    
Fees; Interest
    26          
 
        3. CERTAIN GENERAL PROVISIONS     28          
 
          3.1    
Payments
    28     3.2    
Taxes, etc
    31     3.3    
Additional Costs, etc
    31     3.4    
Compensation for Losses
    33     3.5    
Capital Adequacy
    33     3.6    
Certificate
    34     3.7    
Change of Location of Lending Office; Replacement of Lender
    34          
 
        4. CASH COLLATERAL     34          
 
        5. REPRESENTATIONS AND WARRANTIES     35          
 
          5.1    
Corporate Authority
    35     5.2    
Governmental Approvals
    36     5.3    
Financial Statements
    36     5.4    
No Material Adverse Changes, etc
    36     5.5    
Franchises, Patents, Copyrights, etc
    36     5.6    
Litigation
    36     5.7    
No Materially Adverse Contracts, etc
    37     5.8    
Compliance with Other Instruments, Laws, etc
    37  

i 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause   Subject Matter   Page   5.9    
Tax Status
    37     5.10    
No Event of Default
    37     5.11    
Investment Company Acts
    37     5.12    
Use of Proceeds
    37     5.13    
Subsidiaries, etc
    38     5.14    
Disclosure
    38     5.15    
Foreign Assets Control Regulations, Etc
    38          
 
        6. AFFIRMATIVE COVENANTS     39          
 
          6.1    
Punctual Payment
    39     6.2    
Maintenance of Office
    39     6.3    
Records and Accounts
    39     6.4    
Financial Statements, Certificates and Information
    39     6.5    
Notices
    42     6.6    
Legal Existence; Maintenance of Properties
    42     6.7    
Taxes
    42     6.8    
Inspection of Properties and Books, etc
    43     6.9    
Compliance with Laws, Contracts, Licenses, and Permits
    43     6.10    
Use of Proceeds
    43     6.11    
Further Assurances
    44          
 
        7. CERTAIN NEGATIVE COVENANTS     44          
 
          7.1    
Business Activities
    44     7.2    
Fiscal Year
    44     7.3    
Transactions with Affiliates
    44     7.4    
Disposition of Assets
    44     7.5    
Mergers, Consolidations and Sales
    44     7.6    
Liens
    45     7.7    
Debt
    45     7.8    
Burdensome Agreements
    46     7.9    
Investments in Blue Ocean Entities
    46          
 
        8. FINANCIAL COVENANTS     46          
 
          8.1    
Leverage Ratio
    46  

ii 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause   Subject Matter   Page   8.2    
A.M. Best Rating
    46     8.3    
Mont Re Net Worth
    46          
 
        9. conditions to Closing Date     47          
 
          9.1    
Credit Agreement
    47     9.2    
Certified Copies of Governing Documents
    47     9.3    
Corporate or Other Action
    47     9.4    
Incumbency Certificate
    47     9.5    
Opinion of Counsel
    47     9.6    
Compliance Certificate
    47     9.7    
Mont Re Financial Strength Rating
    47     9.8    
Payment of Fees and Expenses
    47     9.9    
No Material Adverse Change
    48     9.10    
Representations True; No Event of Default
    48     9.11    
Process Agent Letter
    48          
 
        10. CONDITION TO ALL CREDIT EXTENSIONS     48          
 
          10.1    
Representations True; No Event of Default
    48     10.2    
No Legal Impediment
    48     10.3    
Documents
    48          
 
        11. EVENTS OF DEFAULT; ACCELERATION; ETC     48          
 
          11.1    
Events of Default and Acceleration
    48          
 
        12. THE ADMINISTRATIVE AGENT     52          
 
          12.1    
Authorization
    52     12.2    
Employees and Administrative Agents
    53     12.3    
No Liability
    53     12.4    
No Representations
    53     12.5    
Payments
    54     12.6    
Holders of Participations
    54     12.7    
Indemnity
    54     12.8    
Administrative Agent as Lender
    55     12.9    
Resignation
    55     12.10    
Administrative Agent May File Proofs of Claim
    56  

iii 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause   Subject Matter   Page   12.11    
Notification of Defaults and Events of Default
    56     12.12    
Duties in the Case of Enforcement
    57          
 
        13. SUCCESSORS AND ASSIGNS     57          
 
          13.1    
General Conditions
    57     13.2    
Assignments
    57     13.3    
Register
    58     13.4    
Participations
    58     13.5    
Payments to Participants
    59     13.6    
Miscellaneous Assignment Provisions
    59     13.7    
Assignee or Participant Affiliated with the Borrowers
    59          
 
        14. PROVISIONS OF GENERAL APPLICATIONS     59          
 
          14.1    
Setoff
    59     14.2    
Expenses
    60     14.3    
Indemnification
    60     14.4    
Payments by Borrowers with respect to Indemnified Persons
    61     14.5    
Survival of Covenants, Etc
    62     14.6    
Notices and Other Communications; Facsimile Copies
    62     14.7    
Miscellaneous
    64     14.8    
Successors and Assigns
    64     14.9    
Choice of Law/Binding Effect
    64     14.10    
WAIVER OF JURY TRIAL
    64     14.11    
Delivery of Additional Documents
    65     14.12    
Confidentiality
    65     14.13    
Consents, Amendments, Waivers, Etc
    66     14.14    
Agent for Service
    67     14.15    
Conversion
    68     14.16    
Counterparts
    68     14.17    
Interest Rate Limitation
    68     14.18    
Integration
    68     14.19    
Severability
    69     14.20    
Tax Forms
    69  

iv 



--------------------------------------------------------------------------------



 



CONTENTS

                  Clause   Subject Matter   Page   14.21    
No Advisory or Fiduciary Responsibility
    70     14.22    
USA PATRIOT Act Notice
    70  

v 



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Loan Notice
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Several Letter of Credit

Schedules

     
Schedule 1.1
  Commitments
Schedule 5.6
  Litigation
Schedule 5.13
  Subsidiaries
Schedule 14.6
  Address for Notices

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is made as of June 8, 2007, by and among Montpelier
Reinsurance Ltd. (“Mont Re”), a limited liability company duly incorporated as
an exempted company under the laws of Bermuda, Montpelier Re Holdings Ltd., a
Bermuda holding company (“Parent” and, together with Mont Re, each a “Borrower”
and collectively the “Borrowers”) each having its registered office at
Montpelier House, 94 Pitts Bay Road, Hamilton, Bermuda HM HX, the lending
institutions party hereto (the “Lenders”), Bank of America, N.A. a national
banking association, as fronting bank, letter of credit administrator and as
administrative agent for itself and such other lending institutions (the
“Administrative Agent”).
     WHEREAS, the Borrowers have requested the Lenders to provide a Revolving
Loan and Letter of Credit Facility and the Lenders are willing to do so on the
terms and conditions set forth herein.
     NOW THEREFORE, in consideration of the mutual agreements set forth herein,
the parties hereto agree as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1 Definitions.
     The following terms shall have the meanings set forth in this §1 or
elsewhere in the provisions of this Credit Agreement referred to below:
     Administrative Agent. Bank of America, acting as agent for the Lenders, and
each other Person appointed as the successor Administrative Agent in accordance
with §12.9.
     Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 14.6, or such other address as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.
     Administrative Agent’s Special Counsel. Mayer, Brown, Rowe & Maw LLP or
such other counsel as may be approved by the Administrative Agent.
     Administrative Questionnaire. An Administrative Questionnaire in a form
supplied by the Administrative Agent.
     Affiliate. Any Person that would be considered to be an affiliate of any
other Person under Rule 144(a) of the Rules and Regulations promulgated under
the Securities Act of 1933, as amended, if such Person were issuing securities
or any Person which, directly or indirectly, controls, is controlled by or is
under common control with such Person. “Control” of a Person means the power,
directly or indirectly, (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis) of such Person having ordinary voting power for
the election of directors, managing members or general partners (as applicable);
or (b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
     Agent for Service. See §14.14.

 



--------------------------------------------------------------------------------



 



     Alternative Currency. Canadian Dollars.
     Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     A.M. Best Rating. The financial strength rating issued with respect to Mont
Re by A.M. Best Company.
     Applicable Issuing Party. In the case of Fronted Letters of Credit, the
Fronting Bank and in the case of Several Letters of Credit, the LC
Administrator.
     Applicable Issuing Party’s Office. With respect to an Applicable Issuing
Party, the address and, as appropriate, account set forth for such Applicable
Issuing Party on Schedule 14.6, or such other address as such Applicable Issuing
Party may from time to time notify the Borrowers and the Lenders.
     Applicable Rate. The following percentages per annum, based upon the Senior
Debt Rating of the Parent as set forth below:

                                                              Applicable  
Utilization Fee if                         Margin for   more than 50%     Senior
Debt Rating   Commitment   Letter of   Eurocurrency   of the Total Pricing Level
  of Mont Re Holdings   Fee   Credit Fees   Loans   Commitment
1
  Greater than or equal to A-/A3     0.080 %     0.300 %     0.300 %     0.100 %
 
                                   
2
  Less than A-/A3 but greater than or equal to BBB+/Baa1     0.090 %     0.400 %
    0.400 %     0.100 %
 
                                   
3
  Less than BBB+/Baa1but greater than or equal to BBB/Baa2     0.100 %     0.500
%     0.500 %     0.100 %
 
                                   
4
  Less than BBB/Baa2but greater than or equal to BBB-/Baa3     0.125 %     0.600
%     0.600 %     0.100 %
 
                                   
5
  Less than BBB-/Baa3 or no rating     0.150 %     0.750 %     0.750 %     0.100
%

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Parent’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by foregoing rating agencies differ by
one level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level

2



--------------------------------------------------------------------------------



 



lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Parent has only one Debt Rating, the Pricing Level that is one level lower than
that of such Debt Rating shall apply; and (d) if the Parent does not have any
Debt Rating, Pricing Level 5 shall apply.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to §9.6. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating whether an upgrade or a downgrade shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arrangers. Banc of America Securities LLC and HSBC Securities (USA) Inc.
     Assignment and Assumption. An assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §13.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
     Balance Sheet Date. December 31, 2006.
     Bank of America. Bank of America, N.A. and its successors.
     Base Rate. For any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate.” The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     Base Rate Loan. A Loan that bears interest at a rate based on the Base
Rate.
     Borrower and Borrowers. As defined in the preamble hereto.
     Borrowing. A borrowing consisting of simultaneous Loans of the same type,
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to §2.1.1.
     Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or permitted to close under the laws of, or are
in fact closed in, Bermuda or the state where the Administrative Agent’s Office
with respect to Obligations denominated in Dollars is located and if such day
relates to any interest rate settings as to a Eurocurrency Rate

3



--------------------------------------------------------------------------------



 



Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurocurrency market.
     Canadian Dollars or C$. The lawful currency of Canada.
     Capital Lease Obligation. As to any Person, the obligations of such Person
to pay rent or other amounts under any lease which is required to be classified
and accounted for as a capital lease on a balance sheet of such Person in
accordance with GAAP. For purposes of this Credit Agreement, the amount of such
Capital Lease Obligation shall be the capitalized amount thereof determined in
accordance with GAAP.
     Capital Stock. Any and all shares, interests, share capital, participations
or other equivalents (however designated) of capital stock of a corporation or
company, any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing.
     Cash Collateralize. See §4(c).
     Change in Control. Any of (a) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of a Borrower occurs; (b) any “person” as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) other than the Parent is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of Mont Re that represent 51% or more of the combined voting
power of Mont Re’s then outstanding securities; (c) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of a Borrower (together with any new or replacement
directors whose election by the Board of Directors or whose nomination by the
stockholders of such Borrower was approved by a vote of a majority of the
Directors of such Borrower then still in office who are either directors or
replacement directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of such Borrower’s Board of Directors then in office; or
(d) the Parent ceases to (x) be the single largest shareholder of Mont Re or
(y) be directly or indirectly, the “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of securities of Mont Re that represent 10% or more of
the combined voting power of Mont Re’s then outstanding securities.
     Closing Date. The first date on which the conditions set forth in §9 have
been satisfied.
     Code. The Internal Revenue Code of 1986, as amended from time to time, and
regulations promulgated thereunder.
     Combined or combined. With reference to the accounts of the Parent and its
Subsidiaries, combined in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     Commitment. The amount set forth on Schedule 1.1 hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as the amount of such Lender’s commitment to make Loans to the
Borrowers and to participate in the issuance, extension and renewal of Letters
of Credit for the account of Mont Re, as the same be reduced from time to time
or if such commitment is terminated pursuant to the provisions hereof, zero.
     Commitment Fee. See §2.7.1.
     Commitment Percentage. With respect to each Lender, the percentage (carried
to the ninth decimal place) of the Total Commitment represented by such Lender’s
Commitment.
     Commitment Termination Date. The earliest of (a) June 7, 2008 and (b) the
occurrence of a Commitment Termination Event; provided, however, that if such
date is not a Business Day, the Commitment Termination Date shall be the next
preceding Business Day.
     Commitment Termination Event. The earliest to occur of (a) the date of
termination of the Total Commitment pursuant to §2.1.3 and (b) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the Issuers to issue Letters of Credit pursuant to §11.1.
     Compliance Certificate. See §6.4(d).
     Consolidated Debt. The consolidated Debt (excluding Hedging Obligations) of
the Parent and its Subsidiaries.
     Consolidated Net Income. For any period, for Mont Re and its Subsidiaries
on a consolidated basis, the net income of Mont Re and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period
calculated in accordance with GAAP.
     Contingent Liability. Any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distribution upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of each of Mont Re and the Insurance
Subsidiaries under Primary Policies or Reinsurance Agreements which are entered
into in the ordinary course of business (including security posted by Mont Re
and each of the Insurance Subsidiaries in the ordinary course of its business to
secure obligations thereunder) shall not be deemed to be Contingent Liabilities
of such Insurance Subsidiary or Mont Re for the purposes of this Credit
Agreement. The amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the lesser
of (i) the outstanding

5



--------------------------------------------------------------------------------



 



principal amount (or maximum permitted principal amount, if larger) of the Debt,
obligation or other liability guaranteed or supported thereby or (ii) the
maximum stated amount so guaranteed or supported.
     Consolidated or consolidated. With reference to the accounts of the Parent
and its Subsidiaries or Mont Re and its Subsidiaries, as the case may be,
consolidated in accordance with GAAP.
     Credit Agreement. This Credit Agreement.
     Credit Extension. Each of the following (a) a Borrowing and (b) the
issuance, extension, amendment or renewal of a Letter of Credit.
     Debt. With respect to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued within the later of (x) three (3) Business Days
and (y) the applicable cure period and bankers’ acceptances issued for the
account of such Person; (d) all Capital Lease Obligations of such Person;
(e) all Hedging Obligations of such Person; (f) to the extent required to be
included as liabilities in accordance with GAAP, all obligations of such Person
to pay the deferred purchase price of property or services; (g) Debt of such
Person secured by a Lien on property owned or being purchased by such Person
(including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such Person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership in
which such Person is a general partner unless such debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person in connection with the
foregoing; provided that, notwithstanding anything to contrary contained herein,
Debt shall not include (x) unsecured current liabilities incurred in the
ordinary course of business and paid within ninety (90) days after the due date
(unless contested diligently in good faith by appropriate proceedings and, if
requested by the Administrative Agent, reserved against in conformity with GAAP)
other than liabilities that are for money borrowed or are evidenced by bonds,
debentures, notes or other similar instruments or (y) any obligations of such
Person under any Reinsurance Agreement or any Primary Policy.
     Default. Any event which would, with the giving of notice or the lapse of
time, constitute an Event of Default.
     Default Rate. (a) When used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with

6



--------------------------------------------------------------------------------



 



respect to Letter of Credit Fees, a rate equal to the applicable Letter of
Credit Fee plus 2% per annum, in all cases to the fullest extent permitted by
applicable laws.
     Delinquent Lender. See §12.5.3.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Dollar Equivalent. At any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or Fronting Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
     Eligible Assignee. Any of (a) a Lender, (b) an Affiliate of a Lender or
(c) a financial institution having a senior unsecured debt rating of not less
than “A”, or its equivalent, by S&P and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and the Fronting Bank
and (ii) unless a Default or an Event of Default has occurred and is continuing,
Mont Re (with each such approval not to be unreasonably withheld or delayed);
provided, however, that all cases such Assignee must be a NAIC Approved Bank
unless Mont Re and the Fronting Bank have agreed that such Assignee may become a
Participating Bank.
     Eurocurrency Rate. For any Interest Period with respect to a Eurocurrency
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     Eurocurrency Rate Loan. A Loan that bears interest at a rate based on the
Eurocurrency Rate.
     Event of Default. See §11.1.
     Existing Credit Facilities. Each of (a) the Second Amended and Restated
Letter of Credit Reimbursement and Pledge Agreement dated as of August 4, 2005
among the Borrowers, various financial institutions and the Administrative
Agent, (b) the Amended and Restated Letter of Credit Reimbursement and Pledge
Agreement dated as of June 9, 2006 among Mont Re, various financial institutions
and the Administrative Agent, and (c) the Letter of Credit

7



--------------------------------------------------------------------------------



 



Reimbursement and Pledge Agreement dated as of the date hereof among Mont Re,
various financial institutions and the Administrative Agent.
     Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     Fee Letter. The fee letter dated as of May 10, 2007 among the Borrowers,
the Administrative Agent and Banc of America Securities LLC.
     Fees. The Letter of Credit Fee, the Commitment Fee and the Utilization Fee.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Fronted Letters of Credit. Any Letter of Credit which is issued by the
Fronting Bank pursuant to § 2.1.1.
     Fronting Bank. Bank of America in its capacity as an issuer of (a) Fronted
Letters of Credit and (b) Several Letters of Credit on behalf of each
Participating Bank.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. (a) When used in §6,
whether directly or indirectly through reference to a capitalized term used
therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Parent reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of the Parent adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.

8



--------------------------------------------------------------------------------



 



     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, memorandum of association, certificate of formation,
or, as the case may be, certificate of limited partnership, its by-laws,
operating agreement or, as the case may be, partnership agreement or other
constitutive documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government or any court or arbitrator.
     Hedging Obligations. With respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements and interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements), designed to protect such
Person against fluctuations in interest rates or currency exchange rates. Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under each hedging agreement (determined on the mark-to-market value for
such agreement based upon a readily available quotation provided by a recognized
dealer in such type of hedging agreement).
     Hybrid Securities. Any securities directly or indirectly issued by the
Parent or any trust or other entity formed by the Parent that are treated as
hybrid capital by S&P including, without limitation, the $100,000,000 trust
preferred securities issued on January 6, 2006.
     Indemnified Persons. See §14.4(a)
     Indemnitee. See §14.3
     Individual Outstandings. As to any Lender, such Lender’s Commitment
Percentage of the Total Outstandings as of such date.
     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.
     Insurance Subsidiary. Mont Re and any other Subsidiary of the Parent
created after the Closing Date which is licensed by any Governmental Authority
to engage in the insurance business.
     Interest Payment Date. (a) As to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Commitment Termination
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Commitment Termination Date.
     Interest Period. As to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate

9



--------------------------------------------------------------------------------



 



Loan and ending on the date one, two, three or six months or, with the consent
of the Lenders, such longer or shorter period months thereafter, as selected by
a Borrower in its Loan Notice, provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Commitment Termination
Date.
     Issuer. With respect to any Letter of Credit, the Person or Persons who
have issued such Letter of Credit. In the case of Fronted Letters, the Fronting
Bank shall be the Issuer. In the case of Several Letters of Credit, each Lender
who is shown on such Several Letter of Credit as having a “Commitment Share”
shall be an Issuer.
     LC Administrator. Bank of America’s Letter of Credit Operations located at
One Fleet Way, Scranton, PA 18507, together with any replacement LC
Administrator arising under Section 12.9.
     Lender Affiliate. With respect to any Lender, (a) an Affiliate of such
Lender or (b) any Approved Fund.
     Lenders. The lending institutions executing this Credit Agreement as a
Lender and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to §13.
     Letters of Credit. See § 2.1.1.
     Letter of Credit Application. An application and agreement for the issuance
and amendment of a Letter of Credit in the form from time to time in use by the
Applicable Issuing Party.
     Letter of Credit Fee. See §2.7.3.
     Letter of Credit Participation. See §2.2.3.
     Letter of Credit Expiration Date. The date which is one year after the
Commitment Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).
     Leverage Ratio. The ratio, expressed as a percentage, of (a) Consolidated
Debt to (b) Parent Consolidated Net Worth plus Consolidated Debt.

10



--------------------------------------------------------------------------------



 



     Lien. When used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.
     Loan. A revolving loan by a Lender to a Borrower pursuant to §2.1.1. A Loan
may be a Base Rate Loan or a Eurocurrency Rate Loan. All Loans shall be
denominated in Dollars.
     Loan Notice. A notice of (a) a Borrowing, (b) a conversion of Loans from
one type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to §2.4, which, if in writing, shall be substantially in the form of
Exhibit B.
     Loan Documents. This Credit Agreement, the Letter of Credit Applications,
the Letters of Credit and the Fee Letter.
     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:
     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of (i) Mont Re
individually, (ii) Mont Re and its Subsidiaries, taken as a whole or (iii) the
Parent and its Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of either Borrower to perform
any of its Obligations under any of the Loan Documents to which it is a party;
or
     (c) any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents (other than a Letter of
Credit), any impairment of the rights, remedies or benefits available to the
Administrative Agent or any Lender under any Loan Document.
In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect.
     Material Party. Each of (a) the Parent, (b) Mont Re, (c) any Insurance
Subsidiary of a Borrower, and (d) any Subsidiary of either Borrower which is not
an Insurance Subsidiary whose (i) total assets are 15% or more of the total
assets of Mont Re and its consolidated Subsidiaries (including such Subsidiary)
in each case as set forth on the most recent fiscal year end balance sheet of
such Subsidiary and Mont Re and its consolidated Subsidiaries, respectively, and
computed in accordance with GAAP, and (ii) total revenues are 15% or more of the
total revenues of Mont Re and its consolidated Subsidiaries (including such
Subsidiary), in each case as set forth on the most recent fiscal year-end income
statements of such Subsidiary and Mont Re and its consolidated Subsidiaries,
respectively, and computed in accordance with GAAP.

11



--------------------------------------------------------------------------------



 



     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.
     Mont Re Net Worth. The Net Worth of Mont Re and its Subsidiaries on a
consolidated basis.
     Net Worth. With respect to any Person, the consolidated net worth of such
Person calculated in accordance with GAAP.
     Obligations. All indebtedness, obligations and liabilities of the Borrowers
to any of the Lenders, the LC Administrator, the Fronting Bank and the
Administrative Agent, individually or collectively, existing on the date of this
Credit Agreement or arising thereafter, direct or indirect, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any Reimbursement Obligations incurred under any
Letter of Credit or other instrument at any time evidencing any thereof and
arising by contract, operation of law or otherwise.
     Participant. See §13.4.
     Participating Bank. From time to time with respect to Several Letters of
Credit, each Lender for whose Commitment Percentage the Fronting Bank has agreed
to be liable.
     Parent is defined in the preamble hereto.
     Parent Consolidated Net Worth. The Net Worth of the Parent and its
Subsidiaries on a consolidated basis.
     Person. Any individual, corporation, limited liability company partnership,
limited liability partnership, firm, trust, joint venture, joint stock company,
other unincorporated association, or other legal entity, and any Governmental
Authority, each whether acting in an individual, fiduciary or other capacity.
     Platform is defined in §6.4.
     Primary Policies. Any insurance policies issued by Mont Re or any other
Insurance Subsidiary.
     Register. See §13.3.
     Release Amount. See §4.7.
     Reimbursement Obligation. Mont Re’s obligation to reimburse the Applicable
Issuing Party and the Lenders on account of any drawing under any Letter of
Credit as provided in §2.2.
     Reinsurance Agreement. Any arrangement whereby Mont Re or any other
Insurance Subsidiary, as reinsurer, agrees to indemnify any other insurance or
reinsurance company against

12



--------------------------------------------------------------------------------



 



all or a portion of the insurance or reinsurance risks underwritten by such
insurance or reinsurance company under any insurance or reinsurance policy.
     Related Parties. With respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
     Required Lenders. As of any date, the Lenders whose aggregate Commitments
constitutes at least fifty-one percent (51%) of the Total Commitment or, if the
Commitments have been terminated, the Lenders whose Individual Outstandings
constitute at least fifty-one percent (51%) of the Total Outstandings, provided
that the Commitment of, and the Individual Outstandings held or deemed held by,
any Delinquent Lender shall be excluded for purposes of making a determination
of Required Lenders.
     Responsible Officer. The president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller or any
vice-president of a Borrower.
     Retrocession Agreements. Any agreement, treaty, certificate or other
arrangement whereby Mont Re or any other Insurance Subsidiary cedes to another
insurer all or part of Mont Re’s or such Insurance Subsidiary’s liability under
a policy or policies of insurance reinsured by Mont Re or such Insurance
Subsidiary.
     Revaluation Date. With respect to any Letter of Credit, each of the
following: (i) each date of issuance or extension or renewal of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Fronting Bank under any Letter of Credit denominated in an Alternative
Currency, (iv) the last Business Day of each month and (v) such additional dates
as the Administrative Agent or the Fronting Bank shall determine or the Required
Lenders shall require.
     S&P. Standard & Poor’s Ratings Group.
     Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the Fronting Bank, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.
     Several Letters of Credit. Letters of Credit issued severally by the
Lenders substantially in the form of Exhibit D with such changes therein as the
LC Administrator determines is not adverse to the interests of the Lenders.
     Shareholders’ Equity. As of any date of determination, consolidated
shareholders’ equity of Mont Re and its Subsidiaries as of such date determined
in accordance with GAAP.

13



--------------------------------------------------------------------------------



 



     Spot Rate. For a currency, the rate determined by the Administrative Agent
or the Fronting Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Fronting
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Fronting Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority (by number of votes) of
the outstanding Voting Stock; provided, however, that Blue Ocean Re Holdings
Ltd. will not be considered a Subsidiary.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time.
     Total Outstandings. The sum of the Dollar Equivalent of the Maximum Drawing
Amount plus the Dollar Equivalent of the total Unpaid Reimbursement Obligation
with respect to Letters of Credit on such date after giving effect to any Credit
Extensions pursuant to §2.1.1 and repayment of Reimbursement Obligations with
respect to Letters of Credit on such date.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which
Mont Re does not reimburse the Applicable Issuing Party and/or the Lenders, as
applicable on the date specified in, and in accordance with, §2.2.
     Utilization Fee. See §2.7.2.
     Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
     1.2 Rules of Interpretation.
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms or the terms of this Credit Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification to
such law.

14



--------------------------------------------------------------------------------



 



          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
          (h) Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.
          (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
          (j) Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
          (k) This Credit Agreement may use several different limitations, tests
or measurements to regulate the same or similar matters. All such limitations,
tests and measurements are, however, cumulative and are to be performed in
accordance with the terms thereof.
          (l) This Credit Agreement is the result of negotiation among, and has
been reviewed by counsel to, among others, the Administrative Agent and the
Borrowers and is the product of discussions and negotiations among all parties.
Accordingly, this Credit Agreement is not intended to be construed against the
Administrative Agent, the Borrowers, the Fronting Bank, the LC Administrator or
any of the Lenders merely on account of the Administrative Agent’s, the
Borrowers’, the Fronting Bank’s, the LC Administrator’s or any Lender’s
involvement in the preparation of such documents.
     1.3 Exchange Rates. The Administrative Agent or the Fronting Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and Total
Outstandings denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrowers hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the

15



--------------------------------------------------------------------------------



 



Loan Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Fronting Bank, as applicable.
     1.4 Times of Day. Unless otherwise specified, all references to times of
day shall be references to Eastern time (daylight or standard), as applicable
2. COMMITMENTS, LOANS, LETTERS OF CREDIT.
     2.1 Commitments of Lenders.
          2.1.1 Commitments. On and subject to the terms and conditions of this
Credit Agreement, (a) each of the Lenders, severally and for, itself alone,
agrees to make Loans in Dollars to the Borrowers on a revolving basis from time
to time before the Commitment Termination Date in such Lender’s Commitment
Percentage of such aggregate amounts, as the Borrowers may from time to time
request, and (b) (i) the Fronting Bank agrees to issue, extend and renew for the
account of Mont Re one or more standby letters of credit (a “Letter of Credit”)
from time to time before the Commitment Termination Date, (ii) each Lender
hereby agrees to issue severally, and for itself alone, Several Letters of
Credit at the request of and for the account of Mont Re from time to time before
the Commitment Termination Date in such Lender’s Commitment Percentage of such
aggregate stated amounts of Several Letters of Credit, (iii) each Lender hereby
agrees to purchase Letter of Credit Participations in the obligations of the
Fronting Bank under Letters of Credit that are Fronted Letters of Credit as more
fully set forth in §2.2, and (iv) with respect to Several Letters of Credit, the
Fronting Bank hereby agrees that it shall be severally (and not jointly) liable
for an amount equal to its Commitment Percentage plus each Participating Bank’s
Commitment Percentage and each Participating Bank hereby agrees to purchase
Letter of Credit Participations in the obligations of the Fronting Bank under
any such Several Letter of Credit in an amount equal to such Participating
Bank’s Commitment Percentage; provided however, that after giving effect to any
Credit Extension pursuant to this §2.1.1, the sum of the Total Outstandings
shall not exceed the Total Commitment.
          2.1.2 Increase to Total Commitment.
          (a) Upon notice to the Administrative Agent (which shall promptly
notify the Lenders), Mont Re may from time to time, request an increase in the
Total Commitment by an amount (for all such requests) not exceeding $50,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, and (ii) Mont Re may make a maximum of three such requests. At
the time of sending such notice, Mont Re (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
          (b) Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Commitment Percentage of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment.

16



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall notify Mont Re and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent and the Fronting Bank (which approvals shall not be unreasonably
withheld), Mont Re may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
          (d) Any increase in the Total Commitment shall be subject to the
following conditions precedent: (i) as of the proposed effective date of the
increase in the Total Commitment and after giving effect to such increase, all
representations and warranties shall be true and correct in all material
respects as though made on such date (unless such representation and warranty is
made as of a specific date, in which case, such representation and warranty
shall be true and correct as of such date) and no event shall have occurred and
then be continuing which constitutes a Default or Event of Default; (ii) the
Borrowers, the Administrative Agent and each Eligible Assignee which shall have
agreed to provide a “Commitment” in support of such increase in the Total
Commitment, shall have executed and delivered a joinder agreement in a form
reasonably acceptable to the Administrative Agent; (iii) to the extent
reasonably required by the Administrative Agent, counsel for the Borrowers shall
have provided to the Administrative Agent a supplemental opinion in form and
substance reasonably satisfactory to the Administrative Agent; (iv) the Lenders
and any the Eligible Assignee(s) shall otherwise have executed and delivered
such other instruments and documents as the Administrative Agent shall have
reasonably requested in connection with such increase; (v) the Borrowers shall
have executed and delivered all corporate authority documents that the
Administrative Agent shall have reasonably requested in connection with such
increase; and (vi) if applicable, the LC Administrator shall have delivered to
the respective beneficiaries of outstanding Several Letters of Credit amendments
(or, in the case of any Several Letter of Credit issued individually by the
Lenders, a replacement Several Letter of Credit in exchange for and the return
or cancellation of the original Several Letter of Credit) which reflect any
changes in the Lenders and/or the Commitment Percentages resulting from such
increase. Upon satisfaction of the conditions precedent to any increase in the
Total Commitment, the Administrative Agent shall promptly advise the Borrowers
and each Lender of the effective date of such increase. In addition, on the
effective date, the Administrative Agent shall replace the existing Schedule 1.1
attached hereto with the revised Schedule 1.1 reflecting such new Total
Commitment, and each Lender’s Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder. It is understood that any increase in the
amount of the Commitments pursuant to this §2.1.2 shall not constitute an
amendment of this Credit Agreement.
          2.1.3 Voluntary Commitment Reductions. Mont Re shall have the right at
any time and from time to time upon three (3) Business Days prior written notice
to the Administrative Agent to reduce by a minimum amount of $10,000,000 and in
multiples of $1,000,000 in excess thereof, or to terminate entirely, the Total
Commitment, whereupon the Commitments of the Lenders shall be reduced pro rata
in accordance with their respective Commitment Percentages of the amount
specified in such notice or, terminated as the case may be provided that the
Total Commitment may not be reduced to an amount below the Total Outstanding.
Promptly after receiving any notice of Mont Re delivered pursuant to this
§2.1.3,

17



--------------------------------------------------------------------------------



 



the Administrative Agent will notify the Lenders of the substance thereof. No
reduction or termination of the Commitments may be reinstated.
     2.2 Procedures for Issuance and Amendment of Letters of Credit.
          2.2.1 Issuance Procedures.
          (a) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Mont Re delivered to (x) the Fronting Bank, in the case
of Fronted Letters of Credit and (y) the LC Administrator, in the case of
Several Letters of Credit (with a copy in each case to the Administrative Agent)
by hard copy or electronically in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Mont Re. Such
Letter of Credit Application must be received by the Applicable Issuing Party
and the Administrative Agent (i) not later than 11:00 a.m. at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, of any Fronted Letter of Credit denominated in Dollars, (ii) not later than
11:00 a.m. at least three Business Days prior to the proposed issuance date or
date of amendment, as the case may be, of any Several Letter of Credit
denominated in Dollars, and (iii) not later than 11:00 a.m. at least four
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in an Alternative Currency; or
in each case such earlier date and time as the Administrative Agent and the
Applicable Issuing Party may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such Letter of Credit is to be issued as a Fronted Letter of Credit or a Several
Letter of Credit (it being agreed that (x) all Letters of Credit denominated in
an Alternative Currency will be Fronted Letters of Credit and (y) in the event a
Lender advises the Administrative Agent and the LC Administrator that such
Lender is unable (due to regulatory restrictions or other legal impediments) to
issue a Several Letter of Credit because of its relationship to the beneficiary,
such Lender shall be a Participating Bank in such Several Letter of Credit); and
(H) such other matters as the Applicable Issuing Party may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Applicable Issuing Party (w) the Letter of Credit to be amended; (x) the
proposed date of amendment thereof (which shall be a Business Day); (y) the
nature of the proposed amendment; and (z) such other matters as the Applicable
Issuing Party may require. Additionally, Mont Re shall furnish to the Applicable
Issuing Party and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment as the
Applicable Issuing Party or the Administrative Agent may require.
          (b) Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from Mont Re and, if not, the Applicable
Issuing Party will provide the Administrative Agent with a copy

18



--------------------------------------------------------------------------------



 



thereof. Unless the Applicable Issuing Party has received written notice from
any Lender, the Fronting Bank, the Administrative Agent or Mont Re, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
§10 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Applicable Issuing Party, shall, on the requested date, issue a
Letter of Credit for the account of Mont Re or enter into the applicable
amendment, as the case may be, in each case in accordance with its usual and
customary business practices.
          (c) The LC Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Lender provided that, upon request of Mont Re, such Several
Letter of Credit or amendment will be executed by each Lender. The LC
Administrator shall use the Commitment Percentage of each Lender as its
“Commitment Share” under each Several Letter of Credit provided that the
Fronting Bank shall be severally (and not jointly) liable for an amount equal to
its Commitment Percentage plus the Commitment Percentage of each Participating
Bank. The LC Administrator shall not amend any Several Letter of Credit to
change the “Commitment Shares” of an Issuer or add or delete an Issuer liable
thereunder unless such amendment is done in connection with an assignment, a
change in the Lenders and/or the Commitment Percentages as a result of any
increase in the Total Commitment pursuant to § 2.1.2 or any other addition or
replacement of a Lender in accordance with the terms of this Credit Agreement.
The status of a Lender as a Participating Bank at any time shall be determined
solely by the Fronting Bank and such Lender. In the event a Lender becomes a
Participating Bank or ceases to be a Participating Bank, the LC Administrator is
authorized to amend each Several Letter of Credit to reflect such change in
status. Fees owed by Mont Re with respect to any Participating Bank to the
Fronting Bank pursuant to the Fee Letter shall accrue only during such period as
such Lender is a Participating Bank with respect to any such Several Letter of
Credit. Each Lender hereby irrevocably constitutes and appoints the LC
Administrator its true and lawful attorney-in-fact for and on behalf of such
Lender with full power of substitution and revocation in its own name or in the
name of the LC Administrator to issue, execute and deliver, as the case may be,
each Several Letter of Credit and each amendment to a Several Letter of Credit
and to carry out the purposes of this Credit Agreement with respect to Several
Letters of Credit.
          (d) If Mont Re so requests in any applicable Letter of Credit
Application, the Applicable Issuing Party may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Applicable Issuing Party, to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Applicable Issuing Party,
Mont Re shall not be required to make a specific request to the Applicable
Issuing Party for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Applicable Issuing Party to permit the extension of such Letter of
Credit at any time to an expiry date not later than one year after the
Commitment Termination Date; provided, however, that the Applicable Issuing
Party shall not permit any such extension if (A) the Applicable Issuing Party
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit

19



--------------------------------------------------------------------------------



 



in its revised form (as extended) under the terms hereof (by reason of the
provisions of §2.2.2 or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, the Fronting
Bank, any Lender or Mont Re that one or more of the applicable conditions
specified in §10 is not then satisfied, and in each such case directing the
Applicable Issuing Party not to permit such extension.
          (e) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Applicable Issuing Party will also deliver to Mont
Re and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          2.2.2 Terms of Letters of Credit.
          (a) Each Letter of Credit issued, extended or renewed hereunder shall,
among other things, (i) provide for the payment of sight drafts for honor
thereunder when presented in accordance with the terms thereof and when
accompanied by the documents described therein, and (ii) be issued in Dollars or
Canadian Dollars and have an expiry date no later than the date which is one
(1) year from the date of issuance of such Letter of Credit. Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Applicable Issuing Party in the ordinary course of its business as a letter of
credit issuer and in effect at the time of issuance of such Letter of Credit
(the “Uniform Customs”) or the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, or any successor code of
standby letter of credit practices among banks adopted by the Applicable Issuing
Party in the ordinary course of its business as standby letter of credit issuers
and in effect at the time of issuance of such Letter of Credit, in each case to
the extent not inconsistent with New York law. Letters of Credit may be issued
at any time prior to the Commitment Termination Date. In the event of any
conflict between the terms of any Letter of Credit Application and this Credit
Agreement, the terms of this Credit Agreement shall govern. Letters of Credit
denominated in Alternative Currencies, shall be issued in a minimum Alternative
Currency Equivalent of $100,000 and all Letters of Credit denominated in Dollars
shall be issued in a minimum face amount of $1,000.
          (b) An Issuer shall not be under any obligation to issue any Letter of
Credit and no Lender shall have any obligation to participate in any Letter of
Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain an Issuer from
issuing such Letter of Credit, or any law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon such Issuer any unreimbursed
loss, cost or expense which was

20



--------------------------------------------------------------------------------



 



not applicable on the Closing Date and which such Issuer in good faith deems
material to it;
     (ii) the issuance of such Letter of Credit would violate any laws or one or
more policies of such Issuer applicable to letters of credit generally;
     (iii) a default of any Lender’s obligations to fund under §2.2.6 exists or
any Lender is at such time a Delinquent Lender hereunder, unless the Fronting
Bank has entered into satisfactory arrangements with Mont Re or such Lender to
eliminate the Fronting Bank’s risk with respect to such Lender.
          (c) An Issuer shall be under no obligation to amend any Letter of
Credit if (i) such Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          2.2.3 Reimbursement Obligations of Lenders.
          (a) Each Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Commitment
Percentage to reimburse the Fronting Bank on demand for the amount of each draft
paid by the Fronting Bank under each Fronted Letter of Credit, required to be
funded by it, to the extent that such amount is not reimbursed by Mont Re
pursuant to §2.2.5 (such agreement for a Lender being called herein the “Letter
of Credit Participation” of such Lender).
          (b) Each Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Lender’s Commitment
Percentage to fund each Several Letter of Credit (or, in the case of a
Participating Lender, its Letter of Credit Participation owed to the Fronting
Bank) on demand for the amount of each draft received by the LC Administrator,
to the extent that such amount is not reimbursed by Mont Re pursuant to §2.2.5.
          2.2.4 Participations of Lenders. Each such payment made by a Lender
shall be treated as the purchase by such Lender of a participating interest in
Mont Re’s Reimbursement Obligation under §2.2.5 in an amount equal to such
payment. Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §2.2.6.
          2.2.5 Reimbursement Obligation of Mont Re. In order to induce each of
the Fronting Bank and the LC Administrator (on behalf of the Lenders) to issue,
extend and renew each Letter of Credit and the Lenders to participate therein,
Mont Re hereby agrees to reimburse or pay to the Applicable Issuing Party for
the account of the Applicable Issuing Party or (as the case may be) the
applicable Lenders, with respect to each Letter of Credit issued, extended or
renewed by the Applicable Issuing Party hereunder, on each date that any draft
presented under such Letter of Credit is honored by the Applicable Issuing
Party, the Dollar Equivalent as of the date and for the amount paid by such
Person under or with respect to such Letter of Credit, provided, that, the
failure of Mont Re to immediately reimburse such Person for amounts due pursuant
to this §2.2.5 shall be an Event of Default. Each payment contemplated by this
§2.2.5

21



--------------------------------------------------------------------------------



 



shall be made to the Applicable Issuing Party at such Applicable Issuing Party’s
Office in immediately available funds. Interest on any and all amounts remaining
unpaid by Mont Re under this §2.2.5 at any time from the date such amounts
become due and payable (whether as stated in this §2.2.5, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to the Administrative Agent on demand at the rate specified in §2.2.6.
All payments of Fees, interest and Reimbursement Obligations to the Lenders
shall be made in Dollars even if the underlying Letter of Credit is denominated
in an Alternative Currency.
          2.2.6 Letter of Credit Payments.
          (a) If any draft shall be presented or other demand for payment shall
be made under any Letter of Credit, the Applicable Issuing Party, shall notify
Mont Re of the date and amount of the draft presented or demand for payment and
of the date and time when it expects to pay such draft or honor such demand for
payment. If Mont Re fails to reimburse such Person as provided in §2.2.5, on the
date that such draft is paid or other payment is made by the Applicable Issuing
Party, the Applicable Issuing Party may at any time thereafter notify the
Lenders of the amount of any such Unpaid Reimbursement Obligation plus any
administrative, processing or similar fees customarily charged by the Applicable
Issuing Party in connection with the foregoing. No later than 3:00 p.m. on the
Business Day next following the receipt of such notice, each Lender shall make
available to the Applicable Issuing Party, in Dollars, at the Administrative
Agent’s Office, in immediately available funds, such Lender’s Commitment
Percentage of such Unpaid Reimbursement Obligation plus any administrative,
processing or similar fees customarily charged by the Applicable Issuing Party
in connection with the foregoing. The responsibility of each Applicable Issuing
Party to Mont Re and the Lenders shall be only to determine that the documents
(including each draft) delivered under each Letter of Credit in connection with
such presentment shall be in conformity in all material respects with such
Letter of Credit.
          (b) Each Lender’s obligation to (x) reimburse the Fronting Bank, in
the case of Fronted Letters of Credit or (y) provide the LC Administrator with
funds in an amount equal to its several obligation, in the case of Several
Letters of Credit, for amounts drawn under Letters of Credit as contemplated by
this §2.2.6, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Fronting Bank, the LC
Administrator, Mont Re, the Parent or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such payment by a Lender shall relieve or otherwise impair the obligation of
Mont Re to reimburse the Applicable Issuing Party for the amount of any payment
made by such Person under any Letter of Credit, together with interest as
provided herein.
          (c) If any Lender fails to make available to the Administrative Agent
for the account of the Applicable Issuing Party any amount required to be paid
by such Lender pursuant to the foregoing provisions of this §2.2.6 by the time
specified, the Applicable Issuing Party shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Person at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect
plus any administrative, processing

22



--------------------------------------------------------------------------------



 



or similar fees customarily charged by the Applicable Issuing Party in
connection with the foregoing. A certificate of the Applicable Issuing Party
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (c) shall be conclusive absent manifest error.
          (d) Repayment of Participations.
     (i) At any time after the Fronting Bank or the LC Administrator has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s payment in accordance with §2.2.6(a), if the Administrative Agent
receives for the account of the Applicable Issuing Party any payment in respect
of the related Unpaid Reimbursement Obligation or interest thereon (whether
directly from Mont Re or otherwise including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its applicable percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time such Lender’s payment
was outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Fronting Bank or the LC Administrator is required to be returned under any
of the circumstances described in §3.1.3 or otherwise (including pursuant to any
settlement entered into by the Applicable Issuing Party in its discretion), each
Lender shall pay to the Administrative Agent for the account of the Applicable
Issuing Party its applicable percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.
          2.2.7 Obligations Absolute.
          (a) Mont Re’s obligations under this §2.2 shall be absolute and
unconditional under any and all circumstances and irrespective of the occurrence
of any Default or Event of Default or any condition precedent whatsoever or any
set-off, counterclaim or defense to payment which Mont Re may have or have had
against the Fronting Bank, the LC Administrator, the Administrative Agent, any
Lender or any beneficiary of a Letter of Credit. Mont Re further agrees with the
Fronting Bank, the LC Administrator and the Lenders that the Fronting Bank, the
LC Administrator and the other Lenders shall not be responsible for, and the
Mont Re’s Reimbursement Obligations under §2.2.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among Mont Re,
the beneficiary of any Letter of Credit or any financing institution or other
party to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of Mont Re against the beneficiary of any Letter of Credit or any
such transferee. The Fronting Bank, the LC Administrator and the Lenders shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit. Mont Re agrees that any action taken or
omitted by the Fronting Bank, the LC Administrator or any Lender under or in
connection with each Letter of Credit and the related drafts and documents, if
done in good faith

23



--------------------------------------------------------------------------------



 



and in the absence of gross negligence and willful misconduct, shall be binding
upon Mont Re and shall not result in any liability on the part of the Fronting
Bank, the LC Administrator or any Lender to Mont Re.
     2.3 Reliance by Fronting Bank and LC Administrator. To the extent not
inconsistent with §2.2.6, each of the Fronting Bank and the LC Administrator
shall be entitled to rely, and shall be fully protected in relying upon, any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Person. Each of the Fronting Bank and the LC
Administrator shall be fully justified in failing or refusing to take any action
under this Credit Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Each of the Fronting Bank and the
LC Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of a
Letter of Credit Participation.
     2.4 Borrowings and Payments of Loans.
          (a) Each Borrowing, each conversion of Loans from one type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided however that if a
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m. three Business Days before
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans, the Administrative Agent shall notify the applicable Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by a Borrower
pursuant to this §2.4(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of such Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Parent is requesting a
Borrowing, a conversion of Loans

24



--------------------------------------------------------------------------------



 



from one type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If a Borrower fails to specify a
type of Loan in a Loan Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Parent, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in §10, the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans.
          (d) The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one type to the other, and all continuations of Loans as the same type,
there shall not be more than five Interest Periods in effect with respect to
Loans.
     2.5 Payments. A Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00

25



--------------------------------------------------------------------------------



 



a.m. (A) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Commitment
Percentage of such prepayment. Any prepayment of a Eurocurrency Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to §3. Each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Commitment Percentage.
     2.6 Repayment of Loans. Each Borrower shall repay to the Lenders on the
Commitment Termination Date the aggregate principal amount of its Loans
outstanding on such date.
     2.7 Fees; Interest.
          2.7.1 Commitment Fees. The Borrowers agree to pay to the
Administrative Agent for the account of the Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Commitment Fee”) at a
rate per annum equal to the Applicable Rate times the actual daily amount by
which the Total Commitment exceeds the Outstanding Amount. The Commitment Fee
shall accrue at all times from the Closing Date to the Commitment Termination
Date, including at any time during which one or more of the conditions in §10 is
not met, and shall be due and payable quarterly in arrears on the last business
day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, with a final payment on the Commitment
Termination Date. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. The
Commitment Fee shall accrue at all times, including at any time during which one
or more of the conditions in §10 is not met.
          2.7.2 Utilization Fees. The Borrowers agree to pay to the
Administrative Agent for the account of the Lenders in accordance with their
respective Commitment Percentages a utilization fee (the “Utilization Fee”) at a
rate per annum equal to the Applicable Rate times the aggregate Outstanding
Amount on each day that the Total Outstandings exceed 50% of the actual daily
amount of the Total Commitment then in effect (or, if terminated, in effect
immediately prior to such termination). The Utilization Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, with a final payment on the Commitment Termination Date. The
Utilization Fee shall be calculated quarterly in arrears and if there is any
change in the Applicable Rate during any quarter, the daily amount shall be
computed and multiplied by the Applicable Rate for each period during which such
Applicable Rate was in effect. The

26



--------------------------------------------------------------------------------



 



Utilization Fee shall accrue at all times, including at any time during which
one or more of the conditions set forth in §10 is not met.
          2.7.3 Letter of Credit Fee. Mont Re agrees to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a Letter of Credit Fee (the “Letter of Credit
Fee”) calculated based on the face amount of each outstanding Letter of Credit
at a rate per annum equal to the Applicable Rate, in each case times the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the last business day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, on the Commitment Termination Date and thereafter
on demand. Mont Re shall also pay to each LC Administrator, for its own account,
the LC Administrator’s customary or scheduled costs of issuance and usual and
customary costs of, amendment, negotiation or document examination with respect
to the Letters of Credit and such other amount as may be set forth in the Fee
Letter. The Letter of Credit Fee shall be calculated quarterly in arrears and if
there is any change in the Applicable Rate during any quarter, the daily amount
shall be computed and multiplied by the Applicable Rate for each period during
which such Applicable Rate was in effect.
          2.7.4 Fees Payable Pursuant to the Fee Letter. The Borrowers agree to
pay to the Administrative Agent, the Fronting Bank and Banc of America
Securities LLC fees set forth in the Fee Letter.
          2.7.5 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate and; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate, if any.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or any Reimbursement Obligation is not paid when due,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.
     (ii) If any amount (other than principal of any Loan or a Reimbursement
Obligation) payable by a Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, (A) each Borrower shall pay interest on the principal amount of all its
outstanding

27



--------------------------------------------------------------------------------



 



Loans and Reimbursement Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable laws and (B) the Letter of Credit Fees shall accrue at the Default
Rate.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding referred to in §11.1(i) or (j).
          (d) Interest on Reimbursement Obligations shall be payable upon the
date of repayment and upon demand.
          2.7.6 Computation of Interest and Fees. All computations of interest
when the Base Rate is determined by the Administrative Agent’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of Fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue (a) on each Loan and each for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day and (b) on each Unpaid Reimbursement Obligation for the day on which the
Unpaid Reimbursement Obligation arises, and shall not accrue on an Unpaid
Reimbursement Obligation, or any portion thereof, for the day on which the
Unpaid Reimbursement Obligation or such portion is paid, provided that any
Unpaid Reimbursement Obligation that is repaid on the same day on which it
arises shall bear interest for one day.
          2.7.7 Several Obligations of Borrowers. Except as otherwise expressly
provided herein, the obligations of each Borrower shall be several in nature.
3. CERTAIN GENERAL PROVISIONS.
     3.1 Payments.
          3.1.1 Payments Generally.
          (a) All payments to be made by the Borrowers under any Loan Document
shall be made without condition or deduction for any counterclaim, defense,
recoupment or set-off. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.

28



--------------------------------------------------------------------------------



 



               (b) If any payment to be made by a Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
               (c) Unless a Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that such Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that such Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:
     (i) if a Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then, in the case of
payment with respect to a Loan, such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Credit Extension. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.
          A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
               (d) If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender to any Borrower as provided in the
foregoing provisions of this §3.1.1, and such funds are not made available to
such Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in §10 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

29



--------------------------------------------------------------------------------



 



               (e) The obligations of the Lenders hereunder to make Loans and to
fund Several Letters of Credit and Letter of Credit Participations are several
and not joint. The failure of any Lender to make any Loan or to fund any such
Several Letter of Credit or Letter of Credit Participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, fund a Several Letter of Credit or purchase
its Letter of Credit Participation.
               (f) Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan, Several Letter of Credit or Letter of Credit
Participation in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds in
any particular place or manner.
               3.1.2 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the Several Letters of Credit or the Letter of Credit Participation held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them or Letters of Credit Issued by them,
and/or such subparticipations in the Letter of Credit Participations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans, Several Letters of Credit
or such Letter of Credit Participations, as the case may be, pro rata with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in §3.1.3 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to §14.1) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Credit Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
               3.1.3 Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the Fronting Bank,
the LC Administrator or any Lender, or the Administrative Agent, the Fronting
Bank, the LC Administrator or any Lender exercises its right of set-off, and
such payment or the proceeds of such set-off or any part thereof

30



--------------------------------------------------------------------------------



 



is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Fronting Bank, the LC Administrator or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any insolvency, bankruptcy or receivership
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent, the Fronting Bank or the LC Administrator, as the case may
be, upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, the Fronting Bank or the LC Administrator, as the
case may be, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect, in the applicable currency of such recovery or
payment.
     3.2 Taxes, etc. All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made free and clear of and without deduction
for any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless such Borrower is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon such
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, such Borrower will pay to the Administrative Agent, for
the account of the Lenders or the Administrative Agent, as the case may be, on
the date on which such amount is due and payable hereunder or under such other
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon such Borrower. Such Borrower will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Borrower hereunder or under such other Loan Document.
     3.3 Additional Costs, etc. If any introduction of, or change in or in the
interpretation of any applicable law (which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law)), shall:
               (a) subject any Lender, the Fronting Bank, the LC Administrator
or the Administrative Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Credit Agreement,
the other Loan Documents, Loans or such Lender’s Commitment (other than taxes
based upon or measured by the income or profits of such Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent and taxes covered by §
3.2), or

31



--------------------------------------------------------------------------------



 



               (b) materially change the basis of taxation (except for changes
in taxes on income or profits) of payments to any Lender, the Fronting Bank, the
LC Administrator or the Administrative Agent of the fees or interest in respect
of the Letters of Credit, Loans or any other amounts payable to any Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent under this
Credit Agreement or any of the other Loan Documents, or
               (c) impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent, or
               (d) impose on any Lender, the Fronting Bank, the LC Administrator
or the Administrative Agent any other conditions or requirements with respect to
this Credit Agreement, the other Loan Documents, any Letters of Credit, any
Loans, such Lender’s Commitment, or any loans, letters of credit or commitments
of which such Lender’s Commitment forms a part, and the result of any of the
foregoing is
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining such Lender’s Commitment or any Loan or
Letter of Credit, or
     (ii) to reduce the amount of interest, Reimbursement Obligation or other
amount payable to such Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent hereunder on account of such Lender’s Commitment or any
Loan or Letter of Credit, or
     (iii) to require such Lender, the Fronting Bank, the LC Administrator or
the Administrative Agent to make any payment or to forego any interest or
principal or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or principal or Reimbursement Obligation
or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent from the Borrowers hereunder,
then, and in each such case, each Borrower will, upon demand made by such
Lender, the Fronting Bank, the LC Administrator or the Administrative Agent (as
the case may be) at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender, the LC Administrator or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender, the Fronting Bank, the LC Administrator or the Administrative Agent
for such additional cost, reduction, payment or foregone interest or
Reimbursement Obligation or other sum, provided, that the Borrowers shall not be
obligated to pay any additional amounts which were incurred by any of the
Lenders, the Fronting Bank, the LC Administrator or the Administrative Agent
more than forty-five (45) days prior to the date on which such Lender, the
Fronting Bank, the LC Administrator or the Administrative Agent, as the case may
be, had knowledge of such additional amounts. The Lender, the Fronting Bank, the
LC

32



--------------------------------------------------------------------------------



 



Administrator or the Administrative Agent shall present a certificate setting
forth a reasonable calculation of the amount of such increased costs as per §3.6
hereof.
     3.4 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan to
it other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
          (b) any failure by such Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
to it other than a Base Rate Loan on the date or in the amount notified by such
Borrower;
          (c) any assignment of a Eurocurrency Rate Loan to it on a day other
than the last day of the Interest Period therefor as a result of a request
pursuant to §3.7, §2.1.2 or §2.1.3;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. Each Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by a Borrower to the Lenders under
this §3.4, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
     3.5 Capital Adequacy. If after the date hereof any Lender, the Fronting
Bank, the LC Administrator or the Administrative Agent determines that (a) the
adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender, the Fronting Bank,
the LC Administrator or the Administrative Agent or any corporation controlling
such Lender, the Fronting Bank, the LC Administrator or the Administrative Agent
with any law, governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law) of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s, the Fronting
Bank’s, the LC Administrator’s or the Administrative Agent’s commitment with
respect to any Loan or Reimbursement Obligations to a level below that which
such Lender, the Fronting Bank, the or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s, the Fronting Bank’s, the LC Administrator’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender,
the Fronting Bank, the LC Administrator or the Administrative Agent (as the case
may be) to be material, then such

33



--------------------------------------------------------------------------------



 



Lender, LC Administrator or the Administrative Agent may notify the Borrowers of
such fact. Each Borrower agrees to pay such Lender, the Fronting Bank, the LC
Administrator or the Administrative Agent (as the case may be) for the amount of
such reduction in the return on capital as and when such reduction is determined
upon presentation by such Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent (as the case may be) of a certificate in accordance with
§3.6 hereof; provided, that the Borrowers shall not be obligated to pay any
additional amounts which were incurred by any of the Lenders, the Fronting Bank,
the LC Administrator or the Administrative Agent more than forty-five (45) days
prior to the date on which such Lender, the Fronting Bank, the LC Administrator
or the Administrative Agent, as the case may be, had knowledge of such
additional amounts. Each Lender shall allocate such cost increases among its
customers in good faith and on an equitable basis.
     3.6 Certificate. A certificate setting forth any additional amounts payable
pursuant to §§3.3, 3.4 and 3.5 and a brief explanation of such amounts which are
due, submitted by any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent to the Borrowers, shall be conclusive, absent manifest
error, that such amounts are due and owing.
     3.7 Change of Location of Lending Office; Replacement of Lender. If a
Borrower shall, as a result of the requirements of §§3.3, 3.4 or 3.5, be
required to pay any Lender the additional costs referred to in such Sections and
such Borrower, in its reasonable discretion, shall deem such additional amounts
to be material, such Borrower shall have the right to (a) request in writing to
such Lender which has certified additional costs to such Borrower, with copy to
the Administrative Agent, that such Lender change the location of its lending
office in order to mitigate such additional costs and (b) if (i) such Lender
does not change the location of its lending office within sixty (60) days of
receipt of such request, or (ii) such Borrower determines, in its reasonable
discretion, after such change in the location of such lending office that any
remaining additional costs are still material, substitute another Lender who is
an Eligible Assignee for such Lender which has certified the additional costs to
such Borrower. Any such substitution shall take place in accordance with §13.2
and shall otherwise be on terms and conditions reasonably satisfactory to the
Administrative Agent, and until such time as such substitution shall be
consummated, such Borrower shall continue to pay such additional costs. Upon any
such substitution, such Borrower shall pay or cause to be paid to the Lender
that is being replaced all amounts properly demanded and unreimbursed and such
Lender will be released from liability hereunder.
4. CASH COLLATERAL
          (a) Upon the request of the Administrative Agent or the Applicable
Issuing Party, if, as of the Letter of Credit Expiration Date, any Letters of
Credit for the account of a Borrower for any reason remains outstanding, such
Borrower shall immediately Cash Collateralize such Letters of Credit in an
amount equal to the Maximum Drawing Amount of all such Letters of Credit.
          (b) In addition, if the Administrative Agent notifies the Borrowers at
any time that the Total Outstandings exceed the Total Commitment due to exchange
rate fluctuations, then, within two Business Days after receipt of such notice,
the Borrowers shall Cash Collateralize the Letters of Credit in an amount equal
to such excess.

34



--------------------------------------------------------------------------------



 



          (c) §11 sets forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this §4 and §11, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Fronting Bank and the Lenders, as collateral for the Letters of
Credit, cash or deposit account balances pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Fronting Bank (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each Borrower providing cash collateral hereby grants to
the Administrative Agent, for the benefit of the Fronting Bank and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
provided by such Borrower and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.
5. REPRESENTATIONS AND WARRANTIES.
     Each Borrower represents and warrants to the Lenders, the Fronting Bank,
the LC Administrator and the Administrative Agent solely with respect to itself
and its Subsidiaries as follows:
     5.1 Corporate Authority.
          5.1.1 Incorporation; Good Standing. Each Borrower (a) is a company
duly organized, validly existing and in good standing under the laws of Bermuda,
(b) has all requisite corporate (or the equivalent company) power to own its
property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
          5.1.2 Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which each Borrower is, or is
to become, a party and the transactions contemplated hereby and thereby (a) are
within the corporate (or the equivalent company) authority of such Borrower,
(b) have been duly authorized by all necessary corporate (or the equivalent
company) proceedings, (c) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which each Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to each Borrower and (d) do not conflict with any provision
of the Governing Documents of, or any agreement or other instrument binding
upon, each Borrower.
          5.1.3 Enforceability. The execution and delivery of this Credit
Agreement and the other Loan Documents to which such Borrower is or is to become
a party will result in valid and legally binding obligations of such Borrower
enforceable against it in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights or by the application of
equitable principles relating to enforceability (regardless of whether
considered in a proceeding in equity or at law) including, without limitation,
(i) the possible unavailability of specific performance injunctive relief or any
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealings;

35



--------------------------------------------------------------------------------



 



provided that such Borrower assumes for the purposes of this §5.1.3 that this
Credit Agreement and the other Loan Documents have been validly executed and
delivered by each of the parties thereto other than such Borrower.
     5.2 Governmental Approvals. The execution, delivery and performance by such
Borrower of this Credit Agreement and the other Loan Documents to which such
Borrower is or is to become a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained.
     5.3 Financial Statements.
          5.3.1 Fiscal Year. The Parent and each of its Subsidiaries has a
fiscal (or financial) year which is the twelve months ending on December 31 of
each calendar year.
          5.3.2 Financial Statements. There has been furnished to each of the
Lenders (i) (x) a consolidated balance sheet of the Parent and its Subsidiaries
as at the Balance Sheet Date, and a consolidated statement of income of the
Parent and its Subsidiaries for the fiscal year, then ended and (y) a
consolidated balance sheet of Mont Re and its Subsidiaries as at the Balance
Sheet Date and a consolidated statement of income of Mont Re and its
Subsidiaries for the fiscal year then ended and (ii) (x) a consolidated balance
sheet and consolidated statement of income of the Parent and its Subsidiaries as
at March 31, 2007 and (y) a consolidated balance sheet and consolidated
statement of income of Mont Re and its Subsidiaries as at March 31, 2007. Such
balance sheet and statement of income have been prepared in accordance with GAAP
(subject, in the case of the March 31, 2007 statements, to the absence of
footnotes and year-end adjustments) and fairly present the financial condition
of the Parent and its Subsidiaries or Mont Re and its Subsidiaries, as the case
may be, as at the close of business on the date thereof and the results of
operations for the period then ended. There are no Contingent Liabilities of the
Parent or any of its Subsidiaries as of such date involving material amounts,
known to the officers of the Parent, which were not disclosed in such balance
sheet and the notes related thereto. In the event that GAAP requires that the
financial statements be presented on a combined basis, each Borrower shall have
furnished a combined balance sheet and a combined statement of income for such
Borrower and its Subsidiaries.
     5.4 No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect.
     5.5 Franchises, Patents, Copyrights, etc. Each Borrower possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.
     5.6 Litigation. Except as set forth in Schedule 5.6 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Parent or any of its Subsidiaries before any Governmental Authority,
(a) that, if adversely determined, might, either in any case or in the
aggregate, (i) have a Material Adverse Effect or (ii) materially impair the
right of the Parent and its Subsidiaries to carry on business substantially as
now conducted by

36



--------------------------------------------------------------------------------



 



them, or result in any substantial liability not adequately covered by
insurance, or for which adequate reserves are not maintained on the consolidated
balance sheet of the Parent and its Subsidiaries or, in the event that GAAP
requires the financial statements to be presented on a combined basis, the
combined balance sheet or (b) which question the validity of this Credit
Agreement.
     5.7 No Materially Adverse Contracts, etc. Neither Borrower nor any of its
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or, to
the knowledge of the Responsible Officers, is expected in the future to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries is a party
to any contract or agreement that has or is expected, in the judgment of the
Responsible Officers, to have any Material Adverse Effect.
     5.8 Compliance with Other Instruments, Laws, etc. Neither Borrower nor any
of its Subsidiaries is in violation of any provision of its Governing Documents,
or any agreement or instrument to which it may be subject or by which it or any
of its properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or have a Material Adverse Effect.
     5.9 Tax Status. The Parent and its Subsidiaries (a) have made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except those which the failure to file would not have a Material Adverse Effect,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or those which the
failure to pay would not have a Material Adverse Effect and (c) have set aside
on their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and none of the Responsible Officers of
the Borrowers know of any basis for any such claim.
     5.10 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     5.11 Investment Company Acts. Neither the Parent nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended. Neither Borrower is engaged in
the “investment business” as defined in The Investment Business Act 2003 of
Bermuda.
     5.12 Use of Proceeds.
               5.12.1 General. Mont Re will obtain Letters of Credit to be
issued in the ordinary course of Mont Re’s business. Each Borrower will use
proceeds from Loans for general corporate purposes.

37



--------------------------------------------------------------------------------



 



               5.12.2 Regulations U and X. No portion of any Letter of Credit is
to be obtained and no portion of the proceeds of any Loan shall be used, for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.
               5.12.3 Ineligible Securities. No portion of any Letter of Credit
is to be obtained and no portion of the proceeds of any Loan shall be used, for
the purpose of knowingly purchasing, or providing credit support for the
purchase of, during the underwriting or placement period or within thirty
(30) days thereafter, any Ineligible Securities underwritten or privately placed
by a Financial Affiliate.
     5.13 Subsidiaries, etc. As of the Closing Date, (a) the Parent has no
Subsidiaries other than those specifically disclosed on Schedule 5.13 and such
Schedule correctly indicates which Subsidiaries are Insurance Subsidiaries and
Material Parties, (b) all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Person and in the amounts specified on Schedule 5.13 free and clear
of all Liens and (c) the Parent and its Subsidiaries have no equity investments
in any other corporation or entity other than those specifically disclosed on
Schedule 5.13.
     5.14 Disclosure. None of this Credit Agreement or any of the other Loan
Documents to which a Borrower is a party contains any untrue statement of a
material fact or omits to state a material fact known to the Borrowers necessary
in order to make the statements herein or therein, taken as a whole not
misleading as of the date hereof or thereof. There is no fact known to the
Borrowers or any of their Subsidiaries as of the date hereof which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
     5.15 Foreign Assets Control Regulations, Etc. None of the requesting or
issuance, extension or renewal of any Letters of Credit or Loans or the use of
the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
neither the Borrowers nor any of their Subsidiaries (x) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (y) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

38



--------------------------------------------------------------------------------



 



6. AFFIRMATIVE COVENANTS.
     Each of the Borrowers covenants and agrees that solely with respect to
itself and its Subsidiaries, until the Commitment Termination Date has occurred
and all Obligations have been paid in full:
     6.1 Punctual Payment. Each Borrower will duly and punctually pay or cause
to be paid the interest on all Loans and Reimbursement Obligations, Fees and all
other amounts provided for in this Credit Agreement and the other Loan Documents
to which such Borrower or any of its Subsidiaries are a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.
     6.2 Maintenance of Office. Each Borrower will maintain its registered
office at Montpelier House, 94 Pitts Bay Road, Hamilton, Bermuda HM HX, or at
such other place as such Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrowers in respect of the Loan Documents to which such Borrower is a party may
be given or made.
     6.3 Records and Accounts. Each Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage PricewaterhouseCoopers or other independent certified
public accountants satisfactory to the Administrative Agent as the independent
certified public accountants of the Parent and its Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Parent and its Subsidiaries and the appointment in such
capacity of a successor firm as shall be satisfactory to the Administrative
Agent.
     6.4 Financial Statements, Certificates and Information. The Borrowers will
deliver to each of the Lenders:
          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Parent, (i) the consolidated
balance sheet of the Parent and its Subsidiaries and the consolidating balance
sheet of the Parent and its Subsidiaries, each as at the end of such year, and
the related consolidated statement of income and consolidated statement of cash
flow and consolidating statement of income for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and, in the case of the consolidated balance sheet and
related consolidated statement of income and consolidated statement of cash
flow, certified, without qualification and without an expression of uncertainty
as to the ability of the Parent, Mont Re or any of their Subsidiaries to
continue as going concerns, by PricewaterhouseCoopers or any other independent
certified public accountant engaged pursuant to §6.3(c) and (ii); the
consolidated balance sheet of the Mont Re and its Subsidiaries

39



--------------------------------------------------------------------------------



 



and the consolidating balance sheet of the Mont Re and its Subsidiaries, each as
at the end of such year, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and, in the case of the consolidated balance sheet and
related consolidated statement of income and consolidated statement of cash
flow, certified, without qualification;
          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Parent, (i) copies
of the unaudited consolidated balance sheet of the Parent and its Subsidiaries
and the unaudited consolidating balance sheet of the Parent and its
Subsidiaries, each as at the end of such quarter, and the related consolidated
statement of income and consolidated statement of cash flow and consolidating
statement of income for the portion of the Parent’s fiscal year then elapsed,
all in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of the Parent
that the information contained in such financial statements fairly presents the
financial position of the Parent and its Subsidiaries on the date thereof
(subject to year-end adjustments); and (ii) copies of the unaudited consolidated
balance sheet of the Mont Re and its Subsidiaries and the unaudited
consolidating balance sheet of the Mont Re and its Subsidiaries, each as at the
end of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for the portion of the Mont Re’s fiscal
year then elapsed, all in reasonable detail and prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of the Mont Re that the information contained in such financial
statements fairly presents the financial position of the Mont Re and its
Subsidiaries on the date thereof (subject to year-end adjustments);
          (c) Within thirty (30) days of receipt of any audit committee report
prepared by the Borrowers’ accountants, if there are any reportable events
resulting in any discussion in the sections of such report entitled “Errors or
Irregularities”, “Illegal Acts” and “Misstatements Due to Fraud”, the Borrowers
will provide copies of such sections to the Administrative Agent;
          (d) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of the Parent in substantially the
form of Exhibit C hereto (a “Compliance Certificate”) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in §8 and (if applicable) reconciliations to reflect changes in GAAP
since the Balance Sheet Date;
          (e) promptly upon knowledge thereof, any announcement by A.M. Best &
Company, Inc. of any change in or change in the outlook for a Financial Strength
Rating of any Insurance Subsidiary;
          (f) five days after the date filed with the relevant Governmental
Authority for each of its Fiscal Years, but in any event within 125 days after
the end of each Fiscal Year of Mont Re and each other Insurance Subsidiary, a
copy of the annual financial statements required

40



--------------------------------------------------------------------------------



 



to be filed with the Minister of Finance of Bermuda or such other appropriate
Governmental Authority of the jurisdiction of domicile of any Insurance
Subsidiary;
          (g) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the Securities and Exchange
Commission or sent to the stockholders of the Borrowers;
          (h) from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;
     In the event that GAAP requires the financial statements required under
clauses (a) and (b) above to be presented on a combined basis, the Borrowers
shall deliver such combined and combining statements in lieu of the required
consolidated and consolidating financial statements.
     Documents required to be delivered pursuant to §6.4(a) or (b) or §6.4(g)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Mont Re posts such documents, or provides a link thereto on Mont Re’s website on
the Internet at the website address listed on Schedule 14.6; or (ii) on which
such documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Mont Re shall notify the Administrative Agent and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrowers shall be required to provide paper copies of the Compliance
Certificates required by §6.4(d) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the Fronting Bank materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to either Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger, the Fronting Bank, the LC
Administrator and the Lenders to treat such Borrower Materials as not

41



--------------------------------------------------------------------------------



 



containing any material non-public information with respect to either Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in §14.12); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
     6.5 Notices.
          6.5.1 Defaults. As soon as practicable after Responsible Officer of a
Borrower knows of the existence of any Default or Event of Default, such
Borrower will notify the Administrative Agent, in writing, of the occurrence of
such Default or Event of Default, together with a reasonably detailed
description thereof, and the actions such Borrower proposes to take with respect
thereto.
          6.5.2 Notice of Litigation and Judgments. Each Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within thirty (30) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting such Borrower or any of its Subsidiaries or to which such
Borrower or any of its Subsidiaries is or becomes a party involving an uninsured
claim against such Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect on such Borrower or any of its
Subsidiaries and stating the nature and status of such litigation or
proceedings. Each Borrower will give notice to the Administrative Agent, in
writing, in form and detail satisfactory to the Administrative Agent, within ten
(10) days of any final judgment not covered by insurance, against such Borrower
or any of its Subsidiaries in an amount in excess of $5,000,000.
     6.6 Legal Existence; Maintenance of Properties. Each Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries.
It (i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of such Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this §6.6 shall prevent
such Borrower from discontinuing the operation of any Subsidiary (other than
Mont Re) or the operation and maintenance of any of its properties or any of
those of its Subsidiaries (other than Mont Re) if such discontinuance is, in the
judgment of such Borrower, desirable in the conduct of its or their business and
that do not in the aggregate have a Material Adverse Effect.
     6.7 Taxes. The Parent will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and

42



--------------------------------------------------------------------------------



 



activities, or any part thereof, or upon the income or profits therefrom, other
than where failure to pay such taxes would not result in a Material Adverse
Effect; provided, that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if the Parent or such Subsidiary shall have
set aside on its books adequate reserves with respect thereto.
     6.8 Inspection of Properties and Books, etc.
          6.8.1 General. Each Borrower shall permit the Administrative Agent,
upon reasonable prior notice and at reasonable times to visit and inspect any of
the properties of each Borrower or any of its Subsidiaries, to examine the books
of account of each Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of each
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers. Following the occurrence and during the continuance of an Event
of Default, any of the Lenders and any of the Administrative Agent’s or any of
the Lenders’ employees, agents, consultants or attorneys, may accompany the
Administrative Agent on such visits, inspections or discussions.
          6.8.2 Communications with Accountants. Each Borrower authorizes the
Administrative Agent to communicate directly with the Borrowers’ independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules with respect to the business,
financial condition and other affairs of each Borrower or any of its
Subsidiaries. Following the occurrence and during the continuance of an Event of
Default, any of the Lenders and any of the Administrative Agent’s or any of the
Lenders’ employees, agents, consultants or attorneys, may participate in such
communications. At the request of the Administrative Agent, the Borrowers shall
deliver a letter addressed to such accountants instructing them to comply with
the provisions of this §6.8.2.
     6.9 Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
environmental laws, except where failure to do so would not have a Material
Adverse Effect, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound,
except where failure to do so would not have a Material Adverse Effect, and
(d) all applicable decrees, orders, and judgments, except where failure to do so
would not have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
competent government shall become necessary or required in order that a Borrower
fulfill any of its obligations hereunder or any of the other Loan Documents to
which such Borrower is a party, such Borrower will immediately take or cause to
be taken all reasonable steps within the power of such Borrower to obtain such
authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
     6.10 Use of Proceeds. Mont Re will obtain Letters of Credit solely for the
purposes set forth in §5.12.1. Each Borrower will only use the proceeds of its
Loans for general corporate purposes.

43



--------------------------------------------------------------------------------



 



     6.11 Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
7. CERTAIN NEGATIVE COVENANTS.
     Each Borrower covenants and agrees solely with respect to itself and its
Subsidiaries that, until the Commitment Termination Date has occurred and all
Obligations have been paid in full:
     7.1 Business Activities. Such Borrower will not engage directly or
indirectly (whether through Subsidiaries or otherwise), as its primary business,
in any type of business other than the businesses conducted by it on the Closing
Date and in related businesses.
     7.2 Fiscal Year. The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal or financial year from
that set forth in §5.3.1.
     7.3 Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of such Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm’s-length basis in the ordinary course of business
provided that transactions between the Parent and any wholly-owned Subsidiary of
the Parent or between any wholly-owned Subsidiaries of the Parent shall be
excluded from the restrictions set forth in this §7.3.
     7.4 Disposition of Assets. Neither Borrower shall, nor permit any of its
Insurance Subsidiaries to, sell, transfer, convey or lease all or substantially
all of its assets or sell or assign with or without recourse any receivables,
other than any sale, transfer, conveyance or lease in the ordinary course of
business, except for (x) any sale, transfer, lease or disposition of an asset by
a Subsidiary of a Borrower to a Subsidiary of a Borrower and (y) any such sale,
transfer, conveyance, lease or assignment by any wholly owned Subsidiary of the
Parent (other than Mont Re) to Mont Re or any other wholly owned Subsidiary of
the Parent, provided in each case no Default or Event of Default has occurred
and is continuing or would result therefrom.
     7.5 Mergers, Consolidations and Sales. Neither Borrower shall, nor permit
any other Material Party to, merge or consolidate except for (i) any
wholly-owned Subsidiary of a Borrower may merge with any other wholly-owned
Subsidiary of such Borrower and (ii) Mont Re may merge with any other
wholly-owned Subsidiary of the Parent provided Mont Re is the surviving
corporation, provided in each case no Default or Event of Default has occurred
and is continuing or would result therefrom.

44



--------------------------------------------------------------------------------



 



     7.6 Liens.
          (a) The Parent will not, and will not permit any of its Subsidiaries
to, create, assume, incur, guarantee or otherwise to permit any Debt secured by
any Lien upon any shares of Capital Stock of any Material Party (whether such
shares of Capital Stock are now owned or hereafter acquired) without effectively
providing concurrently that the Obligations (and, if the Borrowers so elect, any
other Debt of the Borrowers that is not subordinate to the Obligations and with
respect to which the governing instruments require, or pursuant to which a
Borrower is otherwise obligated, to provide such security) shall be secured
equally and ratably with such Debt for at least the time period such other Debt
is so secured.
          (b) The Parent will not permit any of its Subsidiaries to create or
permit to exist, any Lien with respect to any assets now or hereafter existing
or acquired, except the following: (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP; (ii) easements, party wall agreements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary course
of the business of such Person; (iii) Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits and Liens pursuant to letters
of credit or other security arrangements in connection with such insurance or
benefits; (iv) mechanics’, workers’, materialmen’s, landlord liens and other
like Liens arising in the ordinary course of business in respect of obligations
which are not delinquent or which are being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP; (v) Liens
securing Debt under the Existing Credit Facilities; (vi) Liens securing judgment
for the payment of money not constituting an Event of Default under §11.1(l);
(vii) Liens on assets held in trust in respect of, or deposited or segregated to
secure, liabilities under any Primary Policies, Retrocession Agreements or
Reinsurance Agreements entered into in the ordinary course of business;
(viii) Liens securing Debt permitted under Section 7.7(b); provided that
(x) such Liens does not at any time encumber any property other than the
property financed by such Debt and (y) the Debt secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; (ix) Liens in connection with Debt
permitted under §7.7(e); (x) Liens in favor of the Administrative Agent for the
benefit of the Lenders; and (xi) Liens not permitted by any other clause of this
§7.6 securing Debt in an aggregate amount not to exceed $10,000,000.
     7.7 Debt. The Parent will not permit Mont Re or any other Subsidiary to,
incur any Debt other than (a) Debt under this Credit Agreement; (b) Debt in
respect of Capitalized Lease Obligations or under synthetic leases and purchase
money obligations for fixed or capital assets; provided, however, that the
aggregate amount of all such Debt at any one time outstanding shall not exceed
$5,000,000; (c) Debt owed by any Subsidiary to the Parent or any of its
Subsidiaries; (d) Hedging Obligations entered into in the ordinary course of
business in order to hedge currency, commodity or interest rate risks, and not
for purposes of speculation; (e) Debt for standby letters of credit which have
been, or may be from time to time in the future, issued to insurance or
reinsurance cedents in the ordinary course of business or to satisfy the funding
requirements of the Society of Lloyd’s applicable to members thereof; (f) Debt
under the

45



--------------------------------------------------------------------------------



 



Existing Credit Facilities and (g) Debt not included in paragraphs (a) through
(g) which does not exceed at any time; in the aggregate, $25,000,000.
     7.8 Burdensome Agreements. The Borrowers shall not enter into or permit to
exist any agreement that limits the ability of any Subsidiary (other than a
special purpose financing Subsidiary) to pay dividends, make distributions or
otherwise transfer property to a Borrower, provided, however this §7.8 shall not
prohibit such limitations existing or imposed by (i) applicable Law, (ii) this
Agreement or any other Loan Document, (iii) restrictions on the transfer of any
assets subject to a Lien permitted by §7.6 (b); provided that the Borrowers may
agree to permit restrictions in connection with Debt provided such restrictions
are no more restrictive than those contained in this Agreement and such
restrictions do not prohibit the Borrowers from granting Liens to secure the
Obligations under this Agreement or any refinancing or restatement thereof.
     7.9 Investments in Blue Ocean Entities. The Parent will not, and will not
permit any of its Subsidiaries to, (i) incur Contingent Liabilities or otherwise
provide credit support (including granting a Lien on any of its assets) for the
Debt of Blue Ocean Re Holdings Ltd. or any of its Subsidiaries at any time or
(ii) during the existence or continuation of any Default or Event of Default
make any loans to purchase or redeem any Capital Stock of or otherwise make any
investment in Blue Ocean Re Holdings Ltd. or any of its Subsidiaries.
8. FINANCIAL COVENANTS.
     The Borrowers covenant and agree solely with respect to itself that, until
the occurrence of the Commitment Termination Date and until all Obligations are
paid in full, it shall:
     8.1 Leverage Ratio. The Parent will not permit the Leverage Ratio to be
more than thirty percent (30%). For purposes of determining the Leverage Ratio,
(i) Hybrid Securities will be accorded the same capital treatment as given to
such Hybrid Securities by S&P; provided that no Subsidiary of the Parent (other
than a trust or other entity formed for the purpose of issuing the Hybrid
Securities) shall have any direct or indirect liability in respect of the Hybrid
Securities; and provided further that the maximum amount of Hybrid Securities
eligible for equity treatment in determining the Leverage Ratio (regardless of
the treatment by S&P) can not exceed 15% of total capital and (ii) Blue Ocean Re
Holdings Ltd. shall not be treated as a Subsidiary but shall be accounted for as
an equity investment.
     8.2 A.M. Best Rating. Mont Re will not permit its A.M. Best Rating to fall
below the rating of “B++” or to be withdrawn.
     8.3 Mont Re Net Worth. Mont Re will not permit the Mont Re Net Worth at any
time to be less than the sum of (i) $1,300,000,000 plus (ii) an amount equal to
50% of the Consolidated Net Income of Mont Re earned in each full fiscal quarter
ending after March 31, 2007 (with no deduction for any net loss in any such
fiscal quarter), plus (iii) 50% of the aggregate increases in Shareholders’
Equity of Mont Re by reason of the issuance and sale of Capital Stock of Mont Re
or other capital contributions.

46



--------------------------------------------------------------------------------



 



9. CONDITIONS TO CLOSING DATE.
     This Credit Agreement shall be and become effective on the date that the
following conditions precedent have been satisfied:
     9.1 Credit Agreement. The Credit Agreement shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to the Administrative
Agent and the Administrative Agent shall have received a fully executed copy of
each such document.
     9.2 Certified Copies of Governing Documents. The Administrative Agent shall
have received from each Borrower a copy, certified by a duly authorized officer
of such Borrower to be true and complete on the Closing Date, of each of its
Governing Documents (other than shareholder agreements, voting trusts and
similar arrangements applicable to any of the Parent’s Capital Stock) as in
effect on such date of certification.
     9.3 Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by each Borrower of this
Credit Agreement and the other Loan Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.
     9.4 Incumbency Certificate. The Administrative Agent shall have received
from each Borrower an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Borrower and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and on behalf of such Borrower, each of the Loan Documents to
which such Borrower is or is to become a party; (b) to apply for Letters of
Credit or Loans, as the case may be; and (c) to give notices and to take other
action on its behalf under the Loan Documents.
     9.5 Opinion of Counsel. Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Administrative Agent, from New York and Bermuda counsel to
the Borrowers.
     9.6 Compliance Certificate. The Administrative Agent shall have received
from the Borrowers a Compliance Certificate showing compliance with the
Financial Covenants set forth in §8.1 and §8.3.
     9.7 Mont Re Financial Strength Rating. The A.M. Best Financial Strength
Rating of Mont Re shall be A- or better.
     9.8 Payment of Fees and Expenses. The Borrowers shall have paid to the
Lenders, the Administrative Agent, or the Arranger as appropriate, all amounts
due and owing under the Existing Agreement, and all fees required to be paid
pursuant to the Fee Letter and any and all other fees and expenses incurred by
the Administrative Agent in connection with this Credit

47



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents, including, without limitation, legal
fees and expenses.
     9.9 No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2006 in the business, properties, condition
(financial or otherwise), assets, operations, income or prospects of the Parent
and its Subsidiaries taken as a whole, Mont Re individually or Mont Re and its
Subsidiaries taken as a whole or in the facts and information regarding such
entities as represented to date.
     9.10 Representations True; No Event of Default. The representations and
warranties set forth in §5 shall be true and correct as of the Closing Date and
no Default or Event of Default shall have occurred and be continuing. The
Administrative Agent shall have received a certificate of the Borrowers signed
by a Responsible Officer of the Borrowers to that effect.
     9.11 Process Agent Letter. A letter from the Process Agent agreeing to the
terms of §14.14.
10. CONDITION TO ALL CREDIT EXTENSIONS.
     The obligation of each Lender and of the Fronting Bank to make a Credit
Extension, in each case whether on or after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:
     10.1 Representations True; No Event of Default. Each of the representations
and warranties of the Borrowers contained in this Credit Agreement (other than
§5.4), the other Loan Documents to which a Borrower is a party or in any
document or instrument delivered by the Borrowers pursuant to or in connection
with this Credit Agreement shall be true as of the date as of which they were
made and shall also be true at and as of the time of the Credit Extension, with
the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate do not have a Material
Adverse Effect, and to the extent that such representations and warranties
relate expressly to an earlier date) and no Default or Event of Default shall
have occurred and be continuing.
     10.2 No Legal Impediment. No change shall have occurred in any applicable
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Applicable Issuing Party would make it illegal for the applicable
Issuers to make such Credit Extension.
     10.3 Documents. The Administrative Agent shall have received all
information and such documents as the Administrative Agent may reasonably
request in connection with such Credit Extension.
11. EVENTS OF DEFAULT; ACCELERATION; ETC.
     11.1 Events of Default and Acceleration. Upon the occurrence and
continuance of any of the following events of default (each an “Event of
Default”):

48



--------------------------------------------------------------------------------



 



               (a) default in the payment of any of the Obligations consisting
of Reimbursement Obligations or the principal amount of the Loans;
               (b) default in the payment of any Obligations (other than those
specified in clause (a) above) under any of the Loan Documents, including,
without limitation, default in the payment of Fees and interest, which shall
continue for more than three (3) Business Days;
               (c) any representation, warranty, certification or statement of
fact made or deemed made by or on behalf of a Borrower herein, in any Loan
Document or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made;
               (d) default in the performance of any of the agreements or
covenants of the Borrowers set forth in §§6.5, 6.6, 6.10, 7.1, 7.4, 7.5,
7.6,8.1, 8.2 or 8.3 after the date upon which any applicable grace or cure
periods that are expressly herein provided shall have elapsed;
               (e) default in the performance of any of the agreements or
covenants of the Borrowers under this Credit Agreement or any other Loan
Document (other than those specified in §§11.1(a), (b), (c) or (d) or above) and
continuance of such default for a period of 30 days after the date upon which
(x) any Responsible Officer had actual knowledge of such default or (y) any
applicable grace or cure periods that are expressly herein provided shall have
elapsed;
               (f) a Borrower shall be enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting any material part of its business and such order shall continue
in effect for more than thirty (30) days;
               (g) a Material Party admits in writing that it is generally
unable to pay debts as they mature or become due;
               (h) a Material Party makes a general assignment for the benefit
of creditors;
               (i) the commencement of a proceeding by or against a Material
Party under the federal Bankruptcy Code or the equivalent under Bermuda law, or
any other federal, state or Bermuda laws seeking to adjudicate a Material Party
as bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of a
Material Party or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, debtor in possession, examiner or other similar official for a
Material Party or any substantial part of a Material Party’s property, with or
without consent of such Material Party, for any purpose whatsoever and, in the
case of any such proceeding instituted against a Material Party (but not
instituted by it), either such proceeding shall remain unstayed and undismissed
for a period of sixty (60) days; or any of the following actions sought in such
proceeding shall occur: the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, a
Material Party or for any substantial part of its property;

49



--------------------------------------------------------------------------------



 



               (j) the taking of any action by a regulatory authority to obtain
control of a Borrower, a substantial part of its assets (which shall not have
been vacated, discharged or stayed or bonded pending appeal within sixty
(60) days from the entry thereof);
               (k) a Change in Control shall occur;
               (l) there shall occur any (i) default in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any other Debt of a Material Party if the aggregate amount of Debt of a
Borrower and/or any other Material Party which is accelerated or due and
payable, or which (subject to any applicable grace period) may be accelerated or
otherwise become due and payable, by reason of such default or defaults is
$25,000,000 or more, (ii) default in the performance or observance of any
obligation or condition with respect to any such other Debt of, or guaranteed
by, a Material Party if the effect of such default or defaults is to accelerate
the maturity (subject to any applicable grace period) of any such Debt of
$25,000,000 or more in the aggregate or to permit the holder or holders of such
indebtedness of $25,000,000 or more in the aggregate, or any trustee or agent
for such holders, to cause such Debt to become due and payable prior to its
expressed maturity, (iii) a final judgment or judgments which exceed an
aggregate of $25,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and is
not denying coverage in writing) shall be rendered against a Material Party and
shall not have been discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgment(s).
     If any Event of Default shall have occurred and be continuing, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
by notice to the Borrowers, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and the Lenders and the Fronting Bank
shall be relieved of all further obligations to make Loans and to issue, extend
or renew Letters of Credit. No termination of the credit hereunder shall relieve
a Borrower or any of its Subsidiaries of any of its Obligations and upon such
termination of the credit hereunder, all Obligations and all interest accrued
and unpaid thereon shall become immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers. Notwithstanding anything to the
contrary contained herein, no notice given or declaration by the Administrative
Agent pursuant to this §11 shall affect (i) the obligation of the Lenders, the
Fronting Bank or the LC Administrator to make any payment under any Letter of
Credit in accordance with the terms of such Letter of Credit or (ii) the
obligations of each Lender in respect of each Letter of Credit.
     If any Event of Default shall occur and be continuing, the Administrative
Agent may or, at the request of the Required Lenders, shall require that each
Borrower Cash Collateralize outstanding Letters of Credit issued for its account
in an amount equal to the Dollar Equivalent of the sum of the Maximum Drawing
Amount of all such Letters of Credit; provided, however, that upon the
occurrence of an event described in §11.1(i) or (j), the obligation of each
Lender and the Fronting Bank to make Credit Extensions shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, and the obligations of each Borrower to Cash

50



--------------------------------------------------------------------------------



 



Collateralize its Obligations with respect to Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     If any Event of Default shall occur and be continuing, the Cash Collateral
of and any amounts received on account of a Borrower’s Obligations (including
proceeds of Cash Collateral)shall be applied by the Administrative Agent in the
following order:
          First, to the Administrative Agent for the account of the Fronting
Bank and the Lenders, Cash Collateral equal to the Dollar Equivalent of the
Maximum Drawing Amount of the Letters of Credit issued for the account of such
Borrower;
          Second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses (including expenses incurred in the
sale or collection of such Borrower’s Cash Collateral) and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article 3) payable to the Administrative Agent
in its capacity as such;
          Third, to payment of that portion of such Borrower’s Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the Fronting Bank
(including fees, charges and disbursements of counsel to the respective Lenders
and the Fronting Bank and amounts payable under Article 3), ratably among them
in proportion to the respective amounts described in this clause Third payable
to them;
          Fourth, to payment of that portion of such Borrower’s Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
Unpaid Reimbursement Obligations and other Obligations, ratably among the
Lenders and the Fronting Bank in proportion to the respective amounts described
in this clause Fourth payable to them;
          Fifth, to payment of that portion of such Borrower’s Obligations
constituting unpaid principal of the Loans and Unpaid Reimbursement Obligations,
ratably among the Lenders and the Fronting Bank in proportion to the respective
amounts described in this clause Fifth held by them; and
          Last, the balance, if any, after all of such Borrower’s Obligations
have been indefeasibly paid in full and all Letters of Credit have expired, to
such Borrower or as otherwise required by Law.
     Amounts held pursuant to clause First above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

51



--------------------------------------------------------------------------------



 



12. THE ADMINISTRATIVE AGENT.
     12.1 Authorization.
               (a) The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incident
thereto, provided, that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Administrative
Agent.
               (b) The LC Administrator shall act on behalf of the Lenders with
respect to any Several Letters of Credit issued by the Lenders and the documents
associated therewith and shall have all of the benefit and immunities provided
to the Administrative Agent in this Article 12 with respect to any acts taken or
omissions suffered by the LC Administrator in connection with Several Letters of
Credit issued or proposed to be issued by the Lenders and the application and
agreements for letters of credit pertaining to the Several Letters of Credit as
fully as if the term “Administrative Agent”, as used in this Article 12,
included the LC Administrator with respect to such acts or omissions
               (c) The relationship between the Administrative Agent and each of
the Lenders is that of an independent contractor. The use of the term
“Administrative Agent” is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders. Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.
               (d) As an independent contractor empowered by the Lenders to
exercise certain rights and perform certain duties and responsibilities
hereunder and under the other Loan Documents, the Administrative Agent is
nevertheless a “representative” of the Lenders, as that term is defined in
Article 1 of the Uniform Commercial Code, for purposes of actions for the
benefit of the Lenders and the Administrative Agent with respect to all
collateral security and guaranties contemplated by the Loan Documents. Such
actions include the designation of the Administrative Agent as “secured party”,
“mortgagee” or the like on all financing statements and other documents and
instruments, whether recorded or otherwise, relating to the attachment,
perfection, priority or enforcement of any security interests, mortgages or
deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.
               (e) Anything herein to the contrary notwithstanding, none of the
Book Managers, Arrangers or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, Fronting Bank or the L/C Administrator
hereunder.

52



--------------------------------------------------------------------------------



 



     12.2 Employees and Administrative Agents. The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents. The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine.
     12.3 No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence.
     12.4 No Representations.
               12.4.1 General. The Administrative Agent shall not be responsible
for the execution or validity or enforceability of this Credit Agreement, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the
Obligations, or for the value of any such collateral security or for the
validity, enforceability or collectibility of any such amounts owing with
respect to any of the Obligations, or for any recitals or statements, warranties
or representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of the
Borrowers or any of their Subsidiaries, or be bound to ascertain or inquire as
to the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations or to inspect any of the
properties, books or records of the Borrowers or any of their Subsidiaries. The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by either Borrower or any Lender
shall have been duly authorized or is true, accurate and complete. The
Administrative Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the credit worthiness or financial conditions of either Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement.
               12.4.2 Closing Documentation, etc. For purposes of determining
compliance with the conditions set forth in §9, each Lender that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent or the Arranger to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender, unless
an officer of the Administrative Agent or the Arranger acting upon the
Borrowers’ account shall have received notice from such Lender not less than two
(2) days prior to the Closing Date specifying such

53



--------------------------------------------------------------------------------



 



Lender’s objection thereto and such objection shall not have been withdrawn by
notice to the Administrative Agent or the Arranger to such effect on or prior to
the Closing Date.
     12.5 Payments.
               12.5.1 Payments to Administrative Agent. A payment by a Borrower
to the Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
               12.5.2 Distribution by Administrative Agent. If in the opinion of
the Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.
               12.5.3 Delinquent Lenders. Notwithstanding anything to the
contrary contained in this Credit Agreement or any of the other Loan Documents,
any Lender that (a) fails (i) to fund a Loan or a drawing under a Several Letter
of Credit or purchase any Letter of Credit Participation that it is required to
fund or purchase, as the case may be, within one Business Day, (ii) to comply
with the provisions of §14.1 with respect to making dispositions and
arrangements with the other Lenders, where such Lender’s share of any payment
received, whether by set-off or otherwise, is in excess of its pro rata share of
such payments due and payable to all of the Lenders, in each case as, when and
to the full extent required by the provisions of this Credit Agreement unless
such failure has been cured or is the subject of a good faith dispute, or
(b) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, shall be deemed delinquent (a “Delinquent Lender”) and
shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.
     12.6 Holders of Participations. The Administrative Agent may deem and treat
the purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such purchaser or by a subsequent holder,
assignee or transferee.
     12.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent or such Affiliate has not been reimbursed by the Borrowers as required by
§12.3), and liabilities of every nature and character arising out of or related
to this Credit Agreement or any of the other Loan Documents, or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s
actions taken hereunder or

54



--------------------------------------------------------------------------------



 



thereunder, except to the extent that any of the same shall be directly caused
by the Administrative Agent’s willful misconduct or gross negligence.
     12.8 Administrative Agent as Lender. In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and as the purchaser of any Letter of
Credit Participations, as it would have were it not also the Administrative
Agent.
     12.9 Resignation. The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the Borrowers;
provided that any such resignation by Bank of America shall also constitute its
resignation as Fronting Bank and as LC Administrator (except as to Letters of
Credit issued by it and then outstanding). Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Administrative Agent shall be reasonably acceptable
to the Borrowers. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
financial institution (a) having a senior unsecured debt rating of not less than
“A+” or its equivalent by S&P and (b) so long as no Default or Event of Default
has occurred, approved by the Borrowers in their reasonable discretion. If no
successor shall have been so appointed and accepted within sixty (60) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation, the provisions of this Credit
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Administrative Agent.

55



--------------------------------------------------------------------------------



 



     12.10 Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial, administrative or like proceeding or any assignment for the
benefit of creditors relative to a Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Reimbursement
Obligation or Unpaid Reimbursement Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding, under any such
assignment or otherwise:
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Fronting Bank, the LC Administrator
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Fronting
Bank, the LC Administrator and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Fronting Bank, the
LC Administrator and the Administrative Agent under this Credit Agreement)
allowed in such proceeding or under any such assignment; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding or under any such
assignment is hereby authorized by each Lender, the Fronting Bank and the LC
Administrator to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Fronting Bank or the L/C Administrator,
nevertheless to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Credit Agreement.
          (c) Nothing contained herein shall authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender, the Fronting Bank or
the LC Administrator any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations owed to such Lender, the Fronting Bank or
the LC Administrator or the rights of any Lender, the Fronting Bank or the LC
Administrator or to authorize the Administrative Agent to vote in respect of the
claim of any Lender, the Fronting Bank, the LC Administrator in any such
proceeding or under any such assignment.
     12.11 Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that upon receipt of any notice under this §12.11 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.

56



--------------------------------------------------------------------------------



 



     12.12 Duties in the Case of Enforcement. In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if
(a) so requested by the Required Lenders and (b) the Lenders have provided to
the Administrative Agent such additional indemnities and assurances against
expenses and liabilities as the Administrative Agent may reasonably request,
proceed to enforce the provisions of this Credit Agreement and the other Loan
Documents authorizing the sale or other disposition of all or any part of the
Cash Collateral and exercise all or any such other legal and equitable and other
rights or remedies as it may have in respect of such Cash Collateral. The
Required Lenders may direct the Administrative Agent in writing as to the method
and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold the Administrative Agent, harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Administrative Agent need not comply
with any such direction to the extent that the Administrative Agent reasonably
believes the Administrative Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.
13. SUCCESSORS AND ASSIGNS.
     13.1 General Conditions. The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of §13.2, or (b) by way of
participation in accordance with the provisions of §13.4 or (c) by way of pledge
or assignment of a security interest subject to the restrictions of §13.6 (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §13.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.
     13.2 Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitments); provided, that
(a) except in the cases of an assignment of the entire remaining amount of the
assigning Lender’s Commitments or, of an assignment to a Lender or a Lender
Affiliate, the aggregate amount of the Commitments being assigned shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers,
otherwise consent (each such consent not to be unreasonably withheld or
delayed); (b) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Commitment assigned, it being
understood that non-pro rata assignments of or among the Commitments and the
related Reimbursement Obligations and the related Loans are not permitted;
(c) any assignment of a Commitment must be approved by the Administrative Agent,
the Fronting Bank and so long as no Default or Event of Default has occurred and
is continuing, the Borrowers, (such approval of the Borrowers not to be

57



--------------------------------------------------------------------------------



 



unreasonably withheld), unless the Person that is the proposed assignee is
itself a Lender with a Commitment; (d) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (provided, that such
processing and recordation fee may be waived by the Administrative Agent, in its
sole discretion) and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and (e) if
applicable, the LC Administrator shall have delivered to the respective
beneficiaries of outstanding Several Letters of Credit amendments (or, in the
case of any Several Letter of Credit issued individually by the Lenders, a
replacement Several Letter of Credit in exchange for and the return or
cancellation of the original Several Letter of Credit) which reflect any changes
in the Lenders and/or the Commitment Percentages resulting from such assignment.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §13.3, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §§14.2 and 14.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with §13.4.
     13.3 Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
     13.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment); provided, that (a) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (b) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (c) the Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this

58



--------------------------------------------------------------------------------



 



Credit Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would extend the term or increase the
amount of the Commitment of such Lender as it relates to such Participant,
reduce the amount of any Letter of Credit Fee to which such Participant is
entitled or extend any regularly scheduled payment date for principal or
interest. Subject to §13.5, each Borrower agrees that each Participant shall be
entitled to the benefits of §§3.3, 3.4 and 3.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to §13.2. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of §14.1 as though it were a Lender, provided such Participant agrees to be
subject to §14.1 as though it were a Lender.
     13.5 Payments to Participants. A Participant shall not be entitled to
receive any greater payment under §§3.3, 3.4 and 3.5 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.
     13.6 Miscellaneous Assignment Provisions. A Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, in connection with any pledge or
assignment to secure obligations to any of the twelve Federal Reserve
Administrative Agents organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341; provided that no such grant shall release such Lender from any of its
obligations hereunder, provide any voting rights hereunder to the secured party
thereof, substitute any such secured party for such Lender as a party hereto or
affect any rights or obligations of either Borrower or the Administrative Agent
hereunder.
     13.7 Assignee or Participant Affiliated with the Borrowers. If any assignee
Lender is an Affiliate of the Borrowers, then any such assignee Lender shall
have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §11, and
the determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Reimbursement Obligations. If any Lender sells a
participating interest in any of the Reimbursement Obligations to a Participant,
and such Participant is a Borrower or an Affiliate of the Borrowers, then such
transferor Lender shall promptly notify the Administrative Agent of the sale of
such participation. A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to §11 to the extent that such participation is
beneficially owned by a Borrower or any Affiliate of a Borrower, and the
determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to the interest of
such transferor Lender in the Reimbursement Obligations to the extent of such
participation.
14. PROVISIONS OF GENERAL APPLICATIONS.
     14.1 Setoff. Each Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of set-off as
security for all liabilities and

59



--------------------------------------------------------------------------------



 



obligations to the Administrative Agent and each Lender, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Administrative Agent or such Lender or any Lender Affiliate and their
successors and assigns or in transit to any of them. Regardless of the adequacy
of any collateral, if any of the Obligations are due and payable and have not
been paid or any Event of Default shall have occurred, any deposits or other
sums credited by or due from any of the Lenders to such Borrower and any
securities or other property of such Borrower in the possession of such Lender
may be applied to or set off by such Lender against the payment of Obligations
of such Borrower and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of such Borrower to such Lender. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWERS ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
     14.2 Expenses. The Borrowers jointly and severally agree to pay (a) the
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) the reasonable fees, expenses and disbursements of the Administrative
Agent’s Special Counsel or any local counsel to the Administrative Agent
incurred in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full of all of the Obligations or pursuant to any terms of such Loan
Document for providing for such cancellation, (c) the fees, expenses and
disbursements of the Administrative Agent and the Arrangers incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
syndication, administration or interpretation of the Loan Documents and other
instruments mentioned herein, (d) all reasonable out-of-pocket expenses
(including without limitation reasonable attorneys’ fees and costs, which
attorneys may be employees of any Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges so long as the engagement of such professionals is
reasonable) incurred by any Lender or the Administrative Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against either Borrower or any of its Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation or proceeding arising hereunder or related hereto or in any
way related to any Lender’s or the Administrative Agent’s relationship hereunder
with either Borrower or any of its Subsidiaries and (e) all reasonable fees,
expenses and disbursements of any Lender or the Administrative Agent incurred in
connection with UCC searches or UCC filings. The covenants contained in this
§14.2 shall survive payment or satisfaction in full of all other obligations.
     14.3 Indemnification. Each Borrower jointly and severally agrees to
indemnify and hold harmless the Administrative Agent, the Fronting Bank, the LC
Administrator, the Lenders and their respective Affiliates, directors, officers,
employees, agents and advisors (collectively, the “Indemnitees”) from and
against any and all claims, actions and suits whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every

60



--------------------------------------------------------------------------------



 



nature and character arising out of this Credit Agreement or any of the other
Loan Documents or the transactions contemplated hereby including, without
limitation, (a) any actual or proposed use by either Borrower or any of its
Subsidiaries of the Letters of Credit or Loans or (b) the Borrowers entering
into or performing this Credit Agreement or any of the other Loan Documents, in
each case including, without limitation, the reasonable fees and disbursements
of counsel and allocated costs of internal counsel incurred in connection with
any such investigation, litigation or other proceeding; provided however that
the Borrowers shall have no obligation to indemnify any Indemnitee for any
liability, losses, damages or expenses resulting solely from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Credit Agreement, nor shall any
Indemnitee have any liability for any indirect or consequential damages relating
to this Credit Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). Subject to §14.4 below, in litigation, or the preparation
therefor, the Indemnitees shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, the Borrowers agree to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrowers under this §14.3 are unenforceable for any reason,
the Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this §14.3 shall survive payment or satisfaction in full
of all other Obligations.
     14.4 Payments by Borrowers with respect to Indemnified Persons.
          (a) Any Person entitled to reimbursement for expenses pursuant to
§14.2 or indemnification pursuant to §14.3 (an “Indemnified Person”) shall
promptly notify the Borrowers in writing as to any action, claim, suit,
proceeding or investigation for which indemnity may be sought. After such notice
to the Borrowers, so long as the position of the Borrowers is not adverse to
that of the Indemnified Person, the Borrowers shall be entitled to participate
in, and to the extent that it shall elect by written notice delivered to such
Indemnified Person promptly after receiving the aforesaid notice of such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person to represent such Indemnified Person in
such action, claim, suit, proceeding or investigation and shall pay as incurred
the reasonable fees and expenses of such counsel related to such action, claim,
suit, proceeding or investigation.
          (b) In any action, claim, suit, proceeding or investigation, any
Indemnified Person shall have the right to retain its own separate counsel at
such Indemnified Person’s own expense and not subject to reimbursement by either
Borrower; provided, however, that the Borrowers shall pay as incurred the
reasonable fees and expenses of such counsel incurred in connection with
investigating, preparing, defending, paying, settling or compromising any
action, claim, suit, proceeding or investigation if (i) the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Person and the Borrowers and there may be legal defenses available to such
Indemnified Person which are different from or additional to those available to
the Borrowers; (ii) the use of counsel chosen by the Borrowers to represent both
the Borrowers and such Indemnified Person would present such counsel with an
actual or potential conflict of interest; (iii) the Borrowers shall not have
employed satisfactory

61



--------------------------------------------------------------------------------



 



counsel to represent the Indemnified Person within a reasonable time after
notice of the institution of such action, claim, suit, proceeding or
investigation; (iv) the Borrowers have not provided the Indemnified Person with
adequate assurance of its acceptance of its liability for the underlying claim
pursuant to §14.3 and of its financial capacity to pay the full amount of such
underlying claim or (v) the Borrowers shall authorize the Indemnified Person to
employ separate counsel (in addition to any local counsel) at the expense of the
Borrowers. The Borrowers shall not, in connection with any action, claim, suit,
proceeding or investigation, be liable for the fees and expenses of more than
one separate firm of legal counsel for all Indemnified Parties, except to the
extent the use of one counsel to represent all Indemnified Persons would present
such counsel with an actual or potential conflict of interest, and in the event
that separate counsel is to be retained to represent one or more Indemnified
Parties, such separate counsel shall be chosen by Administrative Agent.
          (c) Each Indemnified Person agrees that, unless the Borrowers are
unable to comply with the provisions set forth in §14.4(a) above, without the
Borrowers’ prior written consent (not to be unreasonably withheld), it will not
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any claim, action, suit, proceeding or investigation in respect of
which indemnification could be sought hereunder unless such settlement,
compromise, consent or termination includes an unconditional release of the
Borrowers and the Indemnified Person from all liabilities arising out of such
claim, action, suit, proceeding or investigation.
     14.5 Survival of Covenants, Etc. All covenants, agreements, representations
and warranties made herein, in any of the other Loan Documents to which a
Borrower is a party or in any documents or other papers delivered by or on
behalf of a Borrower or any of its Subsidiaries pursuant hereto shall be deemed
to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the issuance, extension or renewal of any Letters of Credit or
Loans, as herein contemplated, and shall continue in full force and effect so
long as any Letter of Credit or Loan or any amount due under this Credit
Agreement or any of the other Loan Documents remains outstanding or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit or Loan , and for such further time as may be otherwise expressly
specified in this Credit Agreement. All statements contained in any Letter of
Credit Application or Compliance Certificate delivered to any Lender or the
Administrative Agent at any time by or on behalf of the Borrowers shall
constitute representations and warranties by the Borrowers hereunder.
     14.6 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to the Borrowers, the Administrative Agent, the Fronting Bank or the
LC Administrator, to the address, facsimile number, electronic mail address or
telephone

62



--------------------------------------------------------------------------------



 



number specified for such Person on Schedule 14.6 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the Fronting Bank and the LC Administrator.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to §2 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the LC Administrator or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses resulted solely from
the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the LC Administrator or any other Person for indirect,
special, incidental, consequently or punitive damages (as opposed to direct or
actual damages).

63



--------------------------------------------------------------------------------



 



          (d) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrowers, the Administrative Agent, the Fronting Bank, the LC Administrator and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent, the Fronting Bank, the LC Administrator and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Fronting Bank, the LC Administrator and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Borrower.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
     14.7 Miscellaneous. This Credit Agreement shall not be in any way affected
by the extension of time or renewal of any of the Obligations, the modification
in any manner or the taking or release in whole or in part of any security
therefor or the obligations of the Borrowers or any endorsers, sureties,
guarantors or other parties or the granting of any other indulgences to the
Borrowers. No termination of this Credit Agreement shall be effective until the
Obligations of the Borrowers secured by this Credit Agreement have been
satisfied in full.
     14.8 Successors and Assigns. This Credit Agreement shall inure to the
benefit of the Administrative Agent, the Fronting Bank, the LC Administrator and
the Lenders and its and their successors and assigns and shall bind the
Borrowers and the successors, representatives, legal representatives and/or
heirs and assigns of the Borrowers.
     14.9 Choice of Law/Binding Effect. This Credit Agreement and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law (other than Section 5-1401 of the New York General
Obligations Law). Regardless of any provision in any other agreement, for
purposes of Article 9 of the uniform commercial code as in effect in the State
of New York, New York shall be deemed to be the Administrative Agent’s, the
Fronting Bank’s, the LC Administrator’s and the Lenders’ jurisdiction.
     14.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,

64



--------------------------------------------------------------------------------



 



STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF ANY OF THE
PARTIES HERETO RELATING TO ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT
WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each
of the Borrowers, the Fronting Bank, the LC Administrator, the Lenders and the
Administrative Agent hereby waives any right it may have to claim or recover in
any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Borrowers (a) certifies that no representative,
agent or attorney of any Lender, the Fronting Bank, the LC Administrator or the
Administrative Agent has represented, expressly or otherwise, that such Lender,
the Fronting Bank, the LC Administrator or the Administrative Agent would not,
in the event of litigation, seek to enforce the foregoing waivers and
(b) acknowledges that the Administrative Agent, the Fronting Bank, the LC
Administrator and the Lenders have been induced to enter into this Credit
Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.
     14.11 Delivery of Additional Documents. Each of the Borrowers agree to
execute and deliver to the Administrative Agent and/or third parties designated
by the Administrative Agent such additional documents, notices, requests and
other instruments as the Administrative Agent deems reasonably necessary or
advisable to protect the Administrative Agent’s rights under this Credit
Agreement.
     14.12 Confidentiality. Each Lender agrees to maintain and to cause its
Affiliates to maintain the confidentiality of all information provided to it by
the Borrowers or any Subsidiary of the Borrowers, or by the Administrative Agent
on behalf of the Borrowers or any Subsidiary of either of them, under this
Credit Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Credit Agreement and the other Loan Documents or in
connection with other business now or hereafter existing or contemplated
directly with the Borrowers or any Subsidiary; except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by the Lender or its Affiliates or in violation of any
applicable confidentiality agreement known to the Lender, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrowers,
provided that such source is not bound by a confidentiality agreement with the
Borrowers and/or with any restrictions on its use known to the Lender; provided,
however, that any Lender may disclose such information (A) at the request or
pursuant to any requirement of any governmental authority or self regulatory
body to which the Lender is subject or in connection with an examination of such
Lender by any such authority; provided that the Lender makes reasonable efforts
to request confidential treatment of such information to the extent permitted by
law; (B) pursuant to subpoena or other court process; (C) as may be required (in
such Lender’s reasonable judgment) in accordance with the provisions of any
applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Administrative Agent,
any Lender or their respective Affiliates may be party; (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (F) to such Lender’s independent auditors and
other professional advisors who agree to the confidentiality provisions hereof;
and (G) to any Participant or Eligible Assignee, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of the Lenders hereunder.

65



--------------------------------------------------------------------------------



 



     14.13 Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by a Borrower or any of its Subsidiaries of any terms
of this Credit Agreement, the other Loan Documents or such other instrument or
the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Borrowers and the written
consent of the Required Lenders. Notwithstanding the foregoing, no amendment,
modification or waiver shall:
          (a) without the written consent of the Borrowers and each Lender
directly affected thereby:
     (i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligations, or reduce the Letter of Credit Fee, the Commitment Fee or interest
on amounts due hereunder or under the other Loan Documents (other than interest
accruing pursuant to §2.7.5 following the effective date of any waiver by the
Required Lenders of the Default or Event of Default relating thereto);
     (ii) increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment;
     (iii) postpone or extend either Commitment Termination Date or any other
regularly scheduled dates for payments of the Loans or Reimbursement Obligations
or any Fees or other amounts payable to such Lender (it being understood that
(A) a waiver of the application of the Default Rate and (B) any vote to rescind
any exercise of remedies made pursuant to §11 of amounts owing with respect to
the Obligations shall require only the approval of the Required Lenders); and
     (iv) other than pursuant to a transaction permitted by the terms of this
Credit Agreement, release all or substantially all of the Cash Collateral
(excluding, if a Borrower or any Subsidiary of a Borrower becomes a debtor under
the federal Bankruptcy Code, the release of “cash collateral”, as defined in
Section 363(a) of the federal Bankruptcy Code pursuant to a cash collateral
stipulation with the debtor approved by the Required Lenders);
          (b) without the written consent of all of the Lenders, amend or waive
this §14.13 or the definition of Required Lenders;
          (c) without the written consent of the Administrative Agent, amend or
waive §12, the amount or time of payment of any fees or expenses payable to the
Administrative Agent or any other provision applicable to the Administrative
Agent;

66



--------------------------------------------------------------------------------



 



          (d) Without the written consent of the Fronting Bank and the LC
Administrator, the rights or duties of the Fronting Bank and the LC
Administrator under this Credit Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrowers shall entitle the Borrowers to other or further
notice or demand in similar or other circumstances. The Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Delinquent Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     14.14 Agent for Service. The Borrowers have irrevocably designated,
appointed, and empowered CT Corporation System, with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011 as its designee, appointee
and agent to receive and accept for and on its behalf, service of any and all
legal process, summons, notices and documents which may be served in any action,
suit or proceedings brought against the Borrowers in any United States or State
of New York court. If for any reason such designee, appointee and agent
hereunder shall cease to be available to act as such, the Borrowers agree to
designate a new designee, appointee and agent in the Borough of Manhattan, The
City of New York on the terms and for the purposes of this §14.14 satisfactory
to the Administrative Agent. Each Borrower further hereby irrevocably consents
and agrees to the service of any and all legal process, summons, notices and
documents in any action, suit or proceeding against each Borrower by serving a
copy thereof upon the relevant agent for service of process referred to in this
§14.14 (whether or not the appointment of such agent shall for any reason prove
to be ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified air mail, postage prepaid, to
such Borrower at its address specified in §14.6 hereof. Each Borrower agrees
that the failure of any such designee, appointee and agent to give any notice of
such service to it shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.
Nothing herein shall in any way be deemed to limit the ability of the Lenders or
the Administrative Agent to serve any such legal process, summons, notices and
documents in any other manner permitted by applicable law or to obtain
jurisdiction over the Borrowers or bring actions, suits or proceedings against
the Borrowers in such other jurisdictions, and in such manner, as may be
permitted by applicable law. Each of the Borrowers, the Administrative Agent and
the Lenders irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with this Credit Agreement or any other Loan Document
brought in the United States Federal courts located in the Borough of Manhattan,
The City of New York or the courts of the State of New York and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. The Borrowers, the Administrative
Agent and the Lenders each waive personal service of any summons, complaint or
other process and irrevocably consent to the service of process by registered
mail, postage prepaid, or by any other means permitted by New York or federal
law.

67



--------------------------------------------------------------------------------



 



     14.15 Conversion. If, for the purpose of obtaining judgment in any court or
obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Credit Agreement in Dollars into any other currency
(hereinafter in this §14.15 called the “second currency”), then the conversion
shall be made at the rate of exchange used by the Administrative Agent
prevailing on the Business Day preceding the day on which the judgment is given
or (as the case may be) the order is made. In the event that there is a
difference between the rate of exchange on the basis of which the amount of such
judgment or order is determined and the rate of exchange prevailing on the date
of payment, then the rate of exchange prevailing on the date of payment shall
govern the amount owing hereafter, and each Borrower agrees to pay such amount
as may be necessary to ensure that the amount paid on such date in the second
currency is the amount in such second currency which, when converted at the rate
of exchange for buying Dollars with the second currency prevailing on the date
of payment, is the amount which was due under this Credit Agreement in Dollars
before such judgment was obtained or made. Any amount due from a Borrower to the
Administrative Agent and/or the Lenders under the second sentence of this §14.15
will be due as a separate debt of such Borrower to the Administrative Agent
and/or the Lenders, shall constitute an Obligation hereunder and shall not be
affected by judgment or order being obtained for any other sum due under or in
respect of this Credit Agreement. The covenants contained in this §14.15 shall
survive the payment in full of all of the other Obligations of the Borrowers
under this Credit Agreement.
     14.16 Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. Delivery by facsimile by any of the
parties hereto of an executed counterpart hereof or of any amendment or waiver
hereto shall be as effective as an original executed counterpart hereof or of
such amendment or waiver and shall be considered a representation that an
original executed counterpart hereof or such amendment or waiver, as the case
may be, will be delivered.
     14.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     14.18 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any

68



--------------------------------------------------------------------------------



 



conflict between the provisions of this Credit Agreement and those of any other
Loan Document, the provisions of this Credit Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Credit Agreement.
     14.19 Severability. If any provision of this Credit Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     14.20 Tax Forms.
          (a) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the Borrowers pursuant to this Credit Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrowers pursuant to this Credit Agreement) or such other evidence
satisfactory to the Company and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrowers and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrowers pursuant to this
Credit Agreement, (B) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its lending office) to avoid any
requirement of applicable laws that any Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
          (b) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable

69



--------------------------------------------------------------------------------



 




exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to United States
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     14.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each of the
Arrangers each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor either Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or such Arranger has advised or is currently advising any
of the Borrower or its Affiliates on other matters) and neither the
Administrative Agent nor any Arranger has any obligation to the Borrower or its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor either Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Arrangers have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.
     14.22 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as of the date first set forth above.

              MONTPELIER REINSURANCE LTD.
 
       
 
  By:    /s/ William Pollett
 
       
 
  Name:    William Pollett
 
       
 
  Title:    Treasurer
 
       
 
            MONTPELIER RE HOLDINGS LTD.
 
       
 
  By:    /s/ William Pollett
 
       
 
  Name:    William Pollett
 
       
 
  Title:    Treasurer
 
       

364-Day Credit Agreement

S-1



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., individually as
Administrative Agent, Fronting Bank, LC
Administrator and Lender
 
       
 
  By:    /s/ Debra Basler
 
       
 
  Name:    Debra Basler
 
       
 
  Title:    Senior Vice President
 
       

364-Day Credit Agreement

S-2



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender and Syndication Agent
 
       
 
  By:    /s/ Daniel S. Serrao
 
       
 
  Name:    Daniel S. Serrao
 
       
 
  Title:    Senior Vice President
 
       

364-Day Credit Agreement

S-3



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, Cayman Islands Branch
 
       
 
  By:   /s/ Jay Chall
 
       
 
  Name:   Jay Chall
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ Alain Schmid
 
       
 
  Name:   Alain Schmid
 
       
 
  Title:   Assistant Vice President
 
       

364-Day Credit Agreement

S-4



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK
 
       
 
  By:   /s/ Michael Pensari
 
       
 
  Name:   Michael Pensari
 
       
 
  Title:   Vice President
 
       

364-Day Credit Agreement

S-5



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK AG NEW YORK BRANCH
 
       
 
  By:   /s/ John S. McGill
 
       
 
  Name:   John S. McGill
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ Michael Campites
 
       
 
  Name:   Michael Campites
 
       
 
  Title:   Vice President
 
       

364-Day Credit Agreement

S-6



--------------------------------------------------------------------------------



 



              ING BANK N.V., LONDON BRANCH
 
       
 
  By:   /s/ N.J. Marchant
 
       
 
  Name:   N.J. Marchant 
 
       
 
  Title:   Director 
 
       
 
       
 
  By:   /s/ M.E.R. Sharman
 
       
 
  Name:   M.E.R. Sharman 
 
       
 
  Title:   Managing Director 
 
       

364-Day Credit Agreement

S-7



--------------------------------------------------------------------------------



 



              LEHMAN BROTHERS BANK, FSB
 
       
 
  By:   /s/ Janine M. Shugan
 
       
 
  Name:   Janine M. Shugan 
 
       
 
  Title:   Authorized Signatory 
 
       

364-Day Credit Agreement

S-8



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
           
 
     
 
  [and is an Affiliate/Approved Fund of [identify Lender]]
 
           
3.
  Borrower(s):        
 
           
 
            4.   Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement: Credit Agreement, dated as of June 8, 2007,
among Montpelier Reinsurance Ltd., Montpelier Re Holdings Ltd., the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 



--------------------------------------------------------------------------------



 



              6.   Assigned Interest:

                      Aggregate                 Amount of   Amount of  
Percentage         Commitment   Commitment   Assigned of   CUSIP Facility
Assigned   for all Lenders*   Assigned*   Commitment1   Number
Commitment
  $                       $                                           %    

[7. Trade Date: __________________]2
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

[Consented to and]4 Accepted:
BANK OF AMERICA, N.A., as
     Administrative Agent and Fronting Bank

         
By:
       
 
 
 
Title:    
 
        MONTPELIER REINSURANCE LTD.    
 
       
By:
       
 
       
 
  Title:    

[Consented to:]5
 

1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.   3   The Effective Date will be subject to the provisions of
Section 13.2 of the Credit Agreement.   4   To be added only if the consent of
the Administrative Agent and the Issuing Bank is required by the terms of the
Credit Agreement.   5   To be added only if the consent of Mont Re is required
by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]6
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) under current law, no tax is required to be
withheld by the Borrowers with respect to any payments (including fees) to be
made to Assignee under the Credit Agreement or any other Credit Document, and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of either Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by either Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) it is an NAIC Approved Bank with a rating of “A3” or better
from Moody’s and/or “A” or better from Standing & Poor’s and/or “A-“ or better
from Fitch, (iv) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (v) it
is sophisticated with respect to decisions to acquire assets of the type
represented by such Assigned Interest and it is experienced in acquiring assets
of such type, (vi) it has received a copy of the Credit Agreement and has
received or has been accorded the opportunity to receive, copies of the most
recent financial statements delivered pursuant to Section 6.4 thereof, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Non-U.S. Lender, attached hereto is any documentation required to be
 

6   Describe Credit Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOAN NOTICE
Date:                       , ____
To:       Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 8,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement” the terms defined therein being used
herein as therein defined), among Montpelier Reinsurance Ltd (“Mont Re”).,
Montpelier Re Holdings Ltd. (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Issuing Bank.
     The undersigned Borrower hereby requests, on behalf of itself (select one):

         
 
  o     A Borrowing of Loans   o     A conversion or continuation of Loans

     
1.
  On                                            (a Business Day).
 
   
2.
  In the amount of                                           .
 
   
3.
  Comprised of                                           .
 
 
[Type of Loan requested]
 
   
4.
  For Eurocurrency Rate Loans: with an Interest Period of ___ months.

              MONTPELIER RE HOLDINGS LTD./MONTPELIER REINSURANCE LTD.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
                     , ______, 200__
Bank of America, N.A.
[insert Agency address]
     Re:    Montpelier Reinsurance Ltd. and Montpelier Re Holdings Ltd.
     Reference is made to the Credit Agreement, dated as of June 8, 2007 (as
amended to date, the “Credit Agreement”), by and among Montpelier Reinsurance
Ltd., a company organized under the laws of Bermuda (“Mont Re”), Montpelier Re
Holdings Ltd. (the “Parent”), the lenders party thereto (the “Lenders”) and Bank
of America, N.A. as administrative agent for the lenders (the “Administrative
Agent”). Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in the Reimbursement and Pledge
Agreement.
     This Compliance Certificate is being furnished to the Administrative Agent
pursuant to Section 6.4(d) of the Credit Agreement. The undersigned officer of
Parent and the undersigned officer of Mont Re each hereby certifies to you as
follows: the information furnished in the calculations attached hereto was true
and correct as of the last day of the fiscal period ended                      
and the undersigned officer of Parent and Mont Re each hereby certifies to that
as of the date of this certificate, there exists no Event of Default under any
of the Loan Documents (as defined in the Reimbursement and Pledge Agreements).
     IN WITNESS WHEREOF, each undersigned officer has executed this Compliance
Certificate as of the date first written above.

              MONTPELIER RE HOLDINGS LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            MONTPELIER REINSURANCE LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

C-1



--------------------------------------------------------------------------------



 



Compliance Certificate Worksheet
for
MONTPELIER RE HOLDINGS LTD.
and
MONTPELIER REINSURANCE LTD.
                       ___, 200_

         
1. Section 8.1 – Leveraged Ratio
       
 
       
A. Consolidated Debt of the Parent and its Subsidiaries
  $    
 
     
 
       
B. Hedging Obligations
  $    
 
     
 
       
C. Consolidated Debt (Item A minus Item B)
  $    
 
     
 
       
D. Consolidated Net Worth
  $    
 
     
 
       
E. Item C plus Item D
  $    
 
     
 
       
F. Ratio of Item C to Item E
      %
 
     
 
       
Item 1 is not permitted to exceed 30%.
       
 
       
2. Section 8.2 – A.M. Best Rating
       
 
       
A.M. Best Rating of Mont Re
       
 
     
 
        A.M. Best Rating is not permitted to fall below the rating of “B++”.
 
       
3. Section 8.3 – Mont Re Net Worth
       
 
       
A. Mont Re Net Worth as of Statement Date
  $    
 
     
 
       
B. 50% of Mont Re Consolidated Net Income for each full fiscal quarter ending
after March 31, 2007 (no reduction for losses):
  $    
 
     
 
       
C. 50% of increases in Mont Re’s shareholders’ equity after March 31, 2007 from
issuance and sale of Capital Stock:
  $    
 
     

C-2



--------------------------------------------------------------------------------



 



         
D. Minimum required Mont Re Net Worth (Lines III.B +III.C plus $1,300,000,000):
  $    
 
     
 
       
E. Excess (deficient) for covenant compliance (Item A – D):
  $    
 
     
 
       
3. Schedule 5.13 to the Credit Agreements is hereby replaced with Schedule 5.13
attached hereto.
       

 

C-3



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
[TO BE UPDATED]

                 
Name of
      Insurance   Material    
Subsidiary
  Jurisdiction   Subsidiary   Party   Ownership
Montpelier Reinsurance Ltd.
  Bermuda   Yes   Yes   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Marketing Services (UK) Limited
  United Kingdom   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Agency Ltd.
  Bermuda   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Capital Advisors Ltd.
  Bermuda   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Re U.S. Holdings Ltd.
  Delaware   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Technical Resources Ltd.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.
 
               
Montpelier Underwriting Inc.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.

          Name of Investment Entity   Jurisdiction   Ownership
Blue Ocean Holdings Re Ltd.
  Bermuda   43%
 
       
MRH Capital Trust I
  Delaware   100% of common securities
owned by Montpelier Re
Holdings Ltd.
 
       
MRH Capital Trust II
  Delaware   100% of common securities
owned by Montpelier Re
Holdings Ltd.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SEVERAL LETTER OF CREDIT
Date:                      
[IRREVOCABLE DOCUMENTARY CREDIT NO.                                            ]
[Beneficiary]
[Address]
Ladies and Gentlemen:
     We, the issuing banks listed below (hereinafter referred to individually as
a “Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”),
hereby establish in your favor for the account of Montpelier Reinsurance Ltd.
this clean Irrevocable Letter of Credit No.                    in the amount up
to but not exceeding the Letter of Credit Commitment (as defined below).
     This Letter of Credit is not subject to any condition or qualifications not
set forth herein.
     The maximum liability of each Letter of Credit Bank with respect to any
demand for payment made hereunder shall be its Commitment Share of the amount of
such demand for payment, as follows:

                          MAXIMUM SHARE OF     COMMITMENT     LETTER OF CREDIT
LETTER OF CREDIT BANK   SHARE     COMMITMENT
[Lender]
      %   U.S.$
 
         
 
           
[Lender]
      %   U.S.$
 
         
 
           
[Lender]
      %   U.S.$
 
         
 
           
     TOTAL
    100 %   U.S.$

     The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.

D-1



--------------------------------------------------------------------------------



 



          Each drawing honored by the Letter of Credit Banks shall reduce the
Letter of Credit Amount pro tanto.
     Subject to the further provisions of this Letter of Credit, demands for
payment may be made by you on or prior to the Expiration Date (as defined below)
from time to time hereunder by presentation to Bank of America, N.A., as agent
(in such capacity, the “Letter of Credit Agent”) of a draft signed by a person
purporting to be your authorized officer. Such draft may be in the form of a
writing or in the form of a telex or other writing transmitted by any
telecommunication facility (in which case a signed copy shall thereafter be
promptly sent to the Letter of Credit Agent). Such draft shall be dated the date
of presentation and shall be presented at the Letter of Credit Agent’s office
located at One Fleet Way, Scranton, PA 18507, or via facsimile in accordance
herewith.
     We the Letter of Credit Banks listed herein hereby agree that all demands
for payment hereunder made in compliance with the terms of this Letter of Credit
will be duly honored by us upon delivery of the draft as specified above and if
presented at the Letter of Credit Agent’s aforesaid office on or before the
Expiration Date hereof. Demand for payment may be made by you under this Letter
of Credit at any time during the Letter of Credit Agent’s business hours at its
aforesaid address at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith on a Business Day (as hereinafter defined). Each drawing
under this Letter of Credit shall be remitted to you in accordance with your
instructions. The obligation of the Letter of Credit Banks to honor demands for
payment is not contingent upon reimbursement with respect thereto.
     As used in this Letter of Credit:
     (a) “Business Day” means any day other than a Saturday, a Sunday and any
day on which banking institutions in Chicago, Illinois are authorized by law to
close.
     (b) “Letter of Credit Commitment” means $                    .
     Only you may make a drawing under this Letter of Credit. Upon payment to
you of its Commitment Share of the Letter of Credit Commitment specified in a
demand presented hereunder, a Letter of Credit Bank shall be fully discharged of
its obligation under this Letter of Credit to the extent of its Commitment Share
of such demand and such Letter of Credit Bank shall not thereafter be obligated
to make any further payments under this Letter of Credit in respect of such
demand.
     The term “you” as used herein includes any successor to you by operation of
law. If a court of law appoints a successor in interest to you, then the term
“you” includes, and, if the Letter of Credit Agent has written notice thereof,
is limited to, the court-appointed domiciliary receiver (including conservator,
rehabilitator or liquidator).
     This Letter of Credit shall expire on the earlier of (i) 5:00 p.m. (Chicago
time) on                      , 200___ (or if such day shall not be a Business
Day, the preceding Business Day)[;

D-2



--------------------------------------------------------------------------------



 



provided, however, that such date (or any extended date) shall be extended for
one year unless at least 30 days prior to such date (or such extended date) the
Letter of Credit Agent has given you prior written notice of such expiration at
your address above or at such address as you may have provided us with prior
notice thereof] (such date, as so extended, shall be called the “Expiration
Date”). No drawing may be made by you after the Expiration Date. Provided that
we are not in default with respect to our obligations under this Letter of
Credit, you shall surrender this Letter of Credit to the Letter of Credit Agent
promptly following our request therefor on or after the Expiration Date.
     This Letter of Credit is not assignable or transferable. This Letter of
Credit is subject to and governed by the law(s) of the State of New York, and
the International Standby Practices 98 (ISP98) (International Chamber of
Commerce Publication No. 590), except that, if the Letter of Credit Agent is
closed for reasons described in Article 3.14, thereof, the Letter of Credit
Agent hereby agrees to effect payment, if this Letter of Credit is drawn against
otherwise in compliance with the terms and conditions hereof, within thirty
(30) days after the resumption of business. In the event of any conflict, the
laws of the State of New York will control.
     All drafts presented to us in connection with any demand for payment
hereunder, as well as all notices and other communications to us in respect of
this Letter of Credit, shall be in writing and addressed and presented to the
Letter of Credit Agent at One Fleet Way, Scranton, PA 18507, or via facsimile in
accordance herewith (570) 330- 4187, Attention: Letter of Credit Department, and
shall make specific reference to the Letter of Credit Agent’s Letter of Credit
number for this Letter of Credit. Such documents, notices and other
communications shall be personally delivered to the Letter of Credit Agent, or
may be sent to us by facsimile transmission, promptly confirmed by delivery of
the written document, notice or other communication, as the case may be, at
(570) 330- 4187.
     This Letter of Credit may be amended to delete a Letter of Credit Bank or
add a Letter of Credit Bank, or change Commitment Shares, provided that such
amendment does not decrease the Letter of Credit Commitment, and need only be
signed by the Letter of Credit Agent so long as any Letter of Credit Bank added
shall be approved by the Securities Valuation Office of the National Association
of Insurance Commissioners and shall have a rating of “A3” or better from
Moody’s and/or “A” or better from Standard and Poor’s, and/or “A-” or better
from Fitch.

D-3



--------------------------------------------------------------------------------



 



     If you require any assistance or have any questions regarding this
transaction, please call (570) 330-4214.

              Very truly yours,
 
            BANK OF AMERICA, NATIONAL ASSOCIATION,
Letter of Credit Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

D-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
COMMITMENTS

                              Commitment Lender   Commitment   Percentage
Bank of America, N.A.
  $ 7,833,333.34       15.666666668 %
HSBC Bank (USA), National Association
  $ 7,833,333.33       15.666666664 %
ING Bank N.V., London Branch
  $ 7,500,000.00       15.000000000 %
Credit Suisse, Cayman Islands Branch
  $ 7,000,000.00       14.000000000 %
The Bank of New York
  $ 7,000,000.00       14.000000000 %
Lehman Brothers Bank, FSB
  $ 7,000,000.00       14.000000000 %
Deutsche Bank AG, New York Branch
  $ 5,833,333.33       11.666666668 %
 
           
 
               
TOTAL
  $ 50,000,000       100 %
 
           

Sch. 1.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
LITIGATION
NONE
Sch. 5.6

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

                  Name of       Insurance   Material     Subsidiary  
Jurisdiction   Subsidiary   Party   Ownership
Montpelier Reinsurance Ltd.
  Bermuda   Yes   Yes   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Marketing Services (UK) Limited
  United Kingdom   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Agency Ltd.
  Bermuda   No   No   100% owned by Montpelier Reinsurance Ltd.
 
               
Montpelier Capital Advisors Ltd.
  Bermuda   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Re U.S. Holdings Ltd.
  Delaware   No   No   100% owned by Montpelier Re Holdings Ltd.
 
               
Montpelier Technical Resources Ltd.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.
 
               
Montpelier Underwriting Inc.
  Delaware   No   No   100% owned by Montpelier Re U.S. Holdings Ltd.

              Name of Investment Entity   Jurisdiction     Ownership
Blue Ocean Holdings Re Ltd.
  Bermuda     43%  
 
           
MRH Capital Trust I
  Delaware     100% of common securities owned by Montpelier Re Holdings Ltd.
 
           
MRH Capital Trust II
  Delaware     100% of common securities owned by Montpelier Re Holdings Ltd.

Sch. 5.13

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.6
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
MONT RE AND PARENT:
MONTPELIER REINSURANCE LTD.
94 Pitts Bay Road
Hamilton, Bermuda HM HX
Attention: William Pollett
Telephone: (441) 297-9576
Facsimile: (441) 296-5551
E-Mail: Bill.Pollett@montpelierre.bm
with a
copy to: Jonathan Kim
General Counsel
Telephone: (441) 297-9595
Facsimile: (441) 296-5551
E-Mail: jonathan.kim@montpelierre.bm
www.montpelierre.bm
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America N.A.
Credit Services West
Building B
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Shashanna Kratz
Telephone: (925) 675-8439
Facsimile: (888) 861-2999
E-Mail: shashanna.a.kratz@bankofamerica.com
Sch.14.6-1

 



--------------------------------------------------------------------------------



 



For US Dollars:
Bank of America, N. A.
New York, NY
ABA# 026 009 593
Credit A/C#: 375 083 6479
Attn: Credit Services #
Ref: Montpelier Reinsurance Ltd.
(for other notices to the Administrative Agent):
Bank of America, N.A.
335 Madison Avenue, 4th Floor
New York, NY 10017
Mail Code: NY1-503-04-03
Attention: Don B. Pinzon
Telephone: 212.503.8326
Facsimile: 212.901.7843
E-Mail: don.b.pinzon@bankofamerica.com
FRONTING BANK AND LC ADMINISTRATOR:
(Bank of America)
(for payments and Requests for Letters of Credit)
Bank of America N.A.
Trade Services
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Garrett J. Nash
Telephone: (570) 330-4213
Facsimile: (570) 330-4350
E-Mail: garrett.j.nash@bankofamerica.com
Payments:
Bank of America, N.A.
New York, New York
ABA #026 009 593
Credit A/C# 04535-883980
Acct. Name: Standby Unit – Scranton Office
Ref: Montpelier Reinsurance ltd.
Sch. 14.6-2

 



--------------------------------------------------------------------------------



 



LENDERS:
BANK OF AMERICA, N.A.
231 S. LaSalle Street, 10th Floor
Chicago, Illinois 60697
Attention: Debra Basler
Telephone: (312) 828-3734
Facsimile: (312) 828-3600
E-Mail: debra.basler@bankofamerica.com
HSBC BANK USA, NATIONAL ASSOCIATION
452 Fifth Avenue
New York, New York 10018
Attention: Anthony C. Valencourt, Managing Director.
Telephone: (212) 525-2579
Facsimile: (212) 525-2573
E-Mail: anthony.c.valencourt@us.hsbc.com
CREDIT SUISSE, CAYMAN ISLAND BRANCH
Eleven Madison Avenue
New York, New York 10010
Attention: Jay Chall
Telephone: (212) 325-9010
Facsimile: (212) 743-1843
E-Mail: jay.chall@credit-suiss.com
ING BANK N.V., LONDON BRANCH
60 London Wall
London, England
EC2M 5TQ
Attention: Nick Marchant, Director
Telephone: 207 767 5902
Facsimile: 207 767 7507
E-Mail: nick.marchant@uk.ing.com
THE BANK OF NEW YORK
Insurance Division
One Wall Street, 17th Floor
New York, New York 12086
Attention: Sreecaran Ganesan
Telephone: (212) 635-4566
Facsimile: (212) 809-9520
E-Mail: sganesan@bankofny.com
Sch. 14.6-3

 



--------------------------------------------------------------------------------



 



DEUTSCHE BANK AG, NEW YORK BRANCH
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Michael Campites
Telephone: (212) 250-8429
Facsimile: (212) 797-0270
E-Mail: michael.campites@db.com
LEHMAN BROTHERS BANK, FSB
High Grade Loan Portfolio Group
745 7th Avenue, 5th Floor
New York, NY 10019
Attention: Janine Shugan
Telephone: (212) 526-8625
Facsimile: (917) 522-0139
E-Mail: jshugan@lehman.com
Sch. 14.6-4

 